Exhibit 10.1
Execution Copy
     
 
STOCK PURCHASE AGREEMENT
among
FIDELITY NATIONAL TITLE INSURANCE COMPANY,
CHICAGO TITLE INSURANCE COMPANY
and
LANDAMERICA FINANCIAL GROUP, INC.
Dated as of November 25, 2008
as amended and restated
as of December 12, 2008
     
 





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I DEFINITIONS
    1  
 
       
Section 1.1 Definitions
    1  
 
       
ARTICLE II PURCHASE AND SALE
    9  
 
       
Section 2.1 Purchase and Sale
    9  
Section 2.2 Purchase Price
    9  
Section 2.3 Closing
    9  
Section 2.4 Seller’s Closing Deliveries
    9  
Section 2.5 Buyers’ Closing Deliveries
    10  
Section 2.6 FNF’s Closing Delivery
    10  
Section 2.7 Exclusion of UCTIC
    11  
Section 2.8 UCTIC Purchase Price
    11  
 
       
ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER
    13  
 
       
Section 3.1 Corporate Organization
    14  
Section 3.2 Capitalization
    14  
Section 3.3 Authority; No Violation
    15  
Section 3.4 Consents and Approvals
    16  
Section 3.5 Reports; Regulatory Matters
    17  
Section 3.6 Financial Statements
    18  
Section 3.7 Broker’s Fees
    19  
Section 3.8 Absence of Certain Changes or Events
    19  
Section 3.9 Legal Proceedings
    20  
Section 3.10 Taxes and Tax Returns
    20  
Section 3.11 Employee Matters
    22  
Section 3.12 Compliance with Applicable Law
    24  
Section 3.13 Certain Contracts
    25  
Section 3.14 Risk Management Instruments
    25  
Section 3.15 Investment Securities and Commodities
    26  
Section 3.16 Property
    26  
Section 3.17 Intellectual Property
    27  
Section 3.18 Environmental Liability
    29  
Section 3.19 Insurance Business Matters
    29  
Section 3.20 Sufficiency of Assets
    31  
Section 3.21 Intercompany Accounts and Agreements
    31  
 
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BUYERS
    32  
 
       
Section 4.1 Organization
    32  
Section 4.2 Authority; No Violation
    33  
Section 4.3 Consents and Approvals
    33  
Section 4.4 Financial Ability
    33  

i



--------------------------------------------------------------------------------



 



         
Section 4.5 Brokers
    34  
Section 4.6 Purchase Not for Distribution
    34  
 
       
ARTICLE V COVENANTS
    34  
 
       
Section 5.1 Conduct of Businesses Prior to the Closing Date
    34  
Section 5.2 Forbearances
    34  
Section 5.3 Buyer Forbearances
    36  
Section 5.4 Access to Information
    37  
Section 5.5 Notices of Certain Events
    37  
Section 5.6 Pre-Closing Arrangements
    37  
Section 5.7 Regulatory Matters
    38  
Section 5.8 Employees
    42  
Section 5.9 Certain Transfers and Licenses
    45  
Section 5.10 Possible Transfer of Certain Assets
    46  
Section 5.11 Certain Bankruptcy Provisions
    48  
Section 5.12 Post-Closing Cooperation
    49  
 
       
ARTICLE VI CONDITIONS TO CLOSING
    49  
 
       
Section 6.1 Conditions to Each Party’s Obligation
    49  
Section 6.2 Conditions to Obligations of Buyers
    50  
Section 6.3 Conditions to Obligations of Seller
    51  
 
       
ARTICLE VII TERMINATION
    51  
 
       
Section 7.1 Termination
    51  
Section 7.2 Obligations upon Termination
    52  
 
       
ARTICLE VIII TAX MATTERS
    52  
 
       
Section 8.1 Seller’s Responsibility for Taxes
    52  
Section 8.2 Straddle Periods
    53  
Section 8.3 Indemnification Procedures
    53  
Section 8.4 Tax Returns
    53  
Section 8.5 Cooperation and Exchange of Information
    54  
Section 8.6 Tax Sharing
    54  
Section 8.7 Transfer Taxes
    55  
Section 8.8 Section 338 Elections
    55  
Section 8.9 Miscellaneous
    55  
 
       
ARTICLE IX INDEMNIFICATION
    55  
 
       
Section 9.1 Survival
    55  
Section 9.2 Indemnification by Seller
    56  
Section 9.3 Indemnification by Buyers
    56  
Section 9.4 Certain Limitations
    56  
Section 9.5 Tax Indemnification
    57  
Section 9.6 Third Party Claim Procedures
    57  

ii



--------------------------------------------------------------------------------



 



         
ARTICLE X MISCELLANEOUS
    58  
 
       
Section 10.1 Standard
    58  
Section 10.2 Notices
    58  
Section 10.3 Interpretation
    59  
Section 10.4 Counterparts
    60  
Section 10.5 Entire Agreement
    60  
Section 10.6 Governing Law; Jurisdiction
    60  
Section 10.7 Publicity
    60  
Section 10.8 Assignment; Third Party Beneficiaries
    61  
Section 10.9 Specific Performance
    61  
 
       
List of Schedules
       
 
       
Schedule 1 – Registration Rights Provisions
       
 
       
List of Exhibits
       
 
       
Exhibit A – Form of FNF Note
       
Exhibit B – Form of Transition Services Agreement
       

iii



--------------------------------------------------------------------------------



 



STOCK PURCHASE AGREEMENT
     This STOCK PURCHASE AGREEMENT, dated as of November 25, 2008 (the “Initial
Agreement”), as amended and restated as of December 12, 2008 (as so amended,
this “Agreement”)is made and entered into among Fidelity National Title
Insurance Company, an insurance company organized under the laws of the State of
California (“FNTIC”), Chicago Title Insurance Company, an insurance company
organized under the laws of the State of Nebraska (“CTIC,” and with FNTIC,
“Buyers”) and LandAmerica Financial Group, Inc., a Virginia corporation
(“Seller”).
W  I  T  N  E  S  S  E  T  H:
     WHEREAS, Seller directly or indirectly owns 100% of the issued and
outstanding shares of capital stock (the “Shares”) of each of (i) Commonwealth
Land Title Insurance Company, an insurance company organized under the laws of
the State of Nebraska (“Commonwealth”) (the “Commonwealth Shares”), (ii) United
Capital Title Insurance Company, an insurance company organized under the laws
of the State of California (“UCTIC”) (the “UCTIC Shares”), and (iii) Lawyers
Title Insurance Corporation, an insurance company organized under the laws of
the State of Nebraska (“LTIC,” and together with UCTIC and Commonwealth, the
“Companies”) (the “LTIC Shares,” and with the UCTIC Shares and Commonwealth
Shares, the “Shares”);
     WHEREAS, Commonwealth directly or indirectly owns, along with other
Subsidiaries, 100% of the issued and outstanding capital stock of Commonwealth
Land Title Insurance Company of New Jersey, an insurance company organized under
the laws of the State of New Jersey (“CNJ”); and
     WHEREAS, Buyers and FNF desire to acquire, and Seller desires to sell or
cause to be sold to Buyers and FNF, all of the Shares, on the terms and subject
to the conditions set forth in this Agreement;
     NOW, THEREFORE, in consideration of the representations, warranties,
covenants and agreements contained in this Agreement, the parties hereby agree
as follows:
ARTICLE I
DEFINITIONS
          Section 1.1 Definitions. In this Agreement, the following terms have
the meanings specified or referred to in this Section 1.1 and shall be equally
applicable to both the singular and plural forms.
     “Accounting Principles” means SAP applied in a manner consistent with the
preparation of the quarterly balance sheet of UCTIC as of September 30, 2008,
included in its quarterly statement as filed with the California Department of
Insurance (which showed statutory Net Worth of $16,237,479).
     “Adjustment Report” has the meaning set forth in Section 2.8.

 



--------------------------------------------------------------------------------



 



     “Adjustment Statement” has the meaning set forth in Section 2.8.
     “Affiliate” means, with respect to any Person, any other Person which, at
the time of determination, directly or indirectly, through one or more
intermediaries, Controls, is Controlled by or is under Common Control with such
Person.
     “Agreement” has the meaning set forth in the preamble.
     “Ancillary Documents” means, collectively, the Buyer Ancillary Documents,
the Seller Ancillary Documents and the Company Ancillary Documents.
     “Assumed Plans” has the meaning set forth in Section 3.11(a).
     “Bankruptcy and Equity Exception” has the meaning set forth in
Section 3.3(b).
     “Bankruptcy Code” has the meaning set forth in Section 5.11(a).
     “Basket” has the meaning set forth in Section 9.4(a).
     “Business Day” means any day other than a Saturday, a Sunday or any other
day on which commercial banks are not generally open for business in New York
City.
     “Buyers” has the meaning set forth in the preamble.
     “Buyer Ancillary Documents” means all agreements, instruments and documents
being or to be executed and delivered by a Buyer or an Affiliate of a Buyer
under this Agreement or in connection herewith.
     “Buyer Cash Amount” shall mean an amount equal to $134,762,521.
     “Buyer Consultant” has the meaning set forth in Section 5.11(b).
     “Buyer Disclosure Schedule” has the meaning set forth in Article IV.
     “Buyer Indemnitees” has the meaning set forth in Section 9.2.
     “CA Approval” shall have the meaning given such term in Section 3.4(a).
     “Chapter 11 Court” has the meaning set forth in Section 5.11(a).
     “Chapter 11 Court Order” has the meaning set forth in Section 5.11(a).
     “Closing” has the meaning set forth in Section 2.3.
     “Closing Date” has the meaning set forth in Section 2.3.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Commonwealth” has the meaning set forth in the preamble.

2



--------------------------------------------------------------------------------



 



     “Commonwealth Common Stock” has the meaning set forth in Section 3.2(a).
     “Commonwealth Purchase Price” has the meaning set forth in Section 2.2.
     “Commonwealth Shares” has the meaning set forth in the recitals.
     “Companies” has the meaning set forth in the preamble.
     “Companies Articles” has the meaning set forth in Section 3.1(b).
     “Companies Charter” has the meaning set forth in Section 3.1(b).
     “Companies Common Stock” has the meaning set forth in Section 3.2(a).
     “Company Ancillary Documents” means all agreements, instruments and
documents being or to be executed and delivered by the Companies or any
Affiliate of either Company under this Agreement or in connection herewith.
     “Company Benefit Plans” has the meaning set forth in Section 3.11(a).
     “Company Contract” has the meaning set forth in Section 3.13(a).
     “Company Disclosure Schedule” has the meaning set forth in Article III.
     “Company IP” has the meaning set forth in Section 3.17(a).
     “Company Licensed Party” has the meaning set forth in Section 5.9(b).
     “Company Regulatory Agreement” has the meaning set forth in Section 3.5(b).
     “Confidentiality Agreement” means that certain letter agreement dated
October 27, 2008, between Seller and FNF.
     “Control” means, as to any Person, the ownership or possession, directly or
indirectly, through one or more intermediaries, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise. The terms “Controlled
by” and “under Common Control with” have correlative meanings.
     “Controlled Group Liability” has the meaning set forth in Section 3.11(g).
     “Covered Employees” has the meaning set forth in Section 5.8(b).
     “CTIC” has the meaning set forth in the preamble.
     “Deferred Closing” and “Deferred Closing Date” have the meaning set forth
in Section 2.7.
     “Derivative Transactions” has the meaning set forth in Section 3.14(a).

3



--------------------------------------------------------------------------------



 



     “Dispute Notice” has the meaning set forth in Section 2.8.
     “DOJ” has the meaning set forth in Section 5.7(d).
     “Employees” has the meaning set forth in Section 5.2(c).
     “End Date” has the meaning set forth in Section 7.1(a)(iii).
     “ERISA” has the meaning set forth in Section 3.11(a).
     “ERISA Affiliate” has the meaning set forth in Section 3.11(h).
     “Estimated UCTIC Net Worth” has the meaning set forth in Section 2.8.
     “Exchange Act” has the meaning set forth in Section 3.5(c).
     “Final Approval Order” shall mean the order or orders of the Rehabilitation
Court approving this Agreement and the transactions contemplated hereby, and
removing the Companies and, if applicable, CNJ from rehabilitation proceedings
effective upon Closing, in form and substance reasonably acceptable to Buyers,
and, unless waived by Buyers in their sole discretion, after all appeals have
been exhausted and no further appellate relief is available or after all appeal
periods shall have lapsed with no appeals having been taken.
     “Final UCTIC Net Worth” has the meaning set forth in Section 2.8.
     “FNF” means Fidelity National Financial, Inc., a Delaware corporation.
     “FNF Cash Amount” has the meaning set forth in Section 2.6.
     “FNF Note” shall mean a subordinated promissory note issued by FNF in the
form attached hereto as Exhibit A, in an initial principal amount equal to
$50,000,000.
     “FNF Shares” shall mean a number of shares of the common stock, par value
$.0001 per share, of FNF, equal to (i) $50,000,000 divided by (ii) the greater
of (A) $14.00 and (B) the closing price of the FNF common stock on the New York
Stock Exchange for the trading day prior to the Closing Date.
     “FNTIC” has the meaning set forth in the preamble.
     “Form E Exemption Finding” means a communication by the Nebraska Director
of Insurance to the chief insurance regulatory official of each state that has
adopted section 3.1 of the NAIC Insurance Holding Company System Regulatory Act
(“Section 3.1”) notifying such official that the acquisitions contemplated
hereby qualify for exemption from non-disapproval under Section 3.1 pursuant to
subdivision (g) of Section 3.1.
     “FTC” has the meaning set forth in Section 5.7(d).
     “Governmental Entity” has the meaning set forth in Section 3.4(b).

4



--------------------------------------------------------------------------------



 



     “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended.
     “Indemnified Party” has the meaning set forth in Section 9.6.
     “Indemnifying Party” has the meaning set forth in Section 9.6.
     “Independent Accounting Firm” has the meaning set forth in Section 2.8.
     “Initial Agreement” has the meaning set forth in the preamble.
     “Insurance Contracts” has the meaning set forth in Section 3.19(c).
     “Insurance Subsidiary” has the meaning set forth in Section 3.19(a).
     “Intellectual Property” has the meaning set forth in Section 3.17(a).
     “IRS” has the meaning set forth in Section 3.10(b).
     “Knowledge of Seller” means, as to a particular matter, the actual
knowledge, after reasonable inquiry, of any officer of Seller having the title
of Executive Vice President or a more senior title.
     “Law” has the meaning set forth in Section 5.7(i).
     “LFG Deferred Compensation Plans” has the meaning set forth in
Section 5.8(c).
     “LFG Health Plans” has the meaning set forth in Section 5.8(b).
     “License Agreement” has the meaning set forth in Section 3.17(a).
     “Licensed Company IP” has the meaning set forth in Section 3.17(a).
     “Lien” has the meaning set forth in Section 3.2(b).
     “Losses” has the meaning set forth in Section 9.2.
     “LTIC” has the meaning set forth in the preamble.
     “LTIC Common Stock” has the meaning set forth in Section 3.2(a).
     “LTIC Purchase Price” has the meaning set forth in Section 2.2.
     “LTIC Shares” has the meaning set forth in the recitals.
     “Material Adverse Effect” has the meaning set forth in Section 3.8(a).
     “Materials” has the meaning set forth in Section 5.9(b).

5



--------------------------------------------------------------------------------



 



     “Napa Dividend” has the meaning set forth in Section 5.6(c).
     “Net Worth” means an amount equal to “surplus as regards policyholders” as
reported on line 30 of the liabilities, surplus and other funds page of the
quarterly statement of UCTIC as filed with the California Department of
Insurance.
     “NHI” has the meaning set forth in Section 2.1
     “NYSE” means the New York Stock Exchange.
     “Other Assets” has the meaning set forth in Section 5.10(b).
     “Owned Company IP” has the meaning set forth in Section 3.17(a).
     “Owned Properties” has the meaning set forth in Section 3.16.
     “Permits” has the meaning set forth in Section 3.16.
     “Permitted Encumbrances” has the meaning set forth in Section 3.16.
     “Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization or other entity or Governmental Entity.
     “Post-Closing Tax Period” means any Taxable period beginning after the
Closing Date or, with respect to, any Taxable period that includes (but does not
end on) the Closing Date, to the portion of that period after the Closing Date.
     “Pre-Closing Tax Period” means any Tax period ending on or before the
Closing and, with respect to any Straddle Period, the portion of such Straddle
Period ending on the Closing Date.
     “Publicly Disclosed” means disclosed in any Company SEC Report filed with
the SEC by Company between December 31, 2007 and the date of this Agreement
(excluding, in each case, any disclosures set forth in any risk factor section
and in any section relating to forward-looking, safe harbor or similar
statements or in any exhibits to such Company SEC Report, or any other
disclosures in such Company SEC Report that are non-specific, cautionary,
predictive or forward-looking in nature), but in each case only to the extent
that the relevance of such disclosure to the relevant subject matter is readily
apparent.
     “Purchase Price” has the meaning set forth in Section 2.2.
     “Rabbi Trusts” has the meaning set forth in Section 5.8(c).
     “Receivables Overage” has the meaning set forth in Section 5.7(k).
     “Regulatory Agencies” has the meaning set forth in Section 3.5(a).
     “Regulatory Approvals” has the meaning set forth in Section 3.4.

6



--------------------------------------------------------------------------------



 



     “Regulatory Laws” has the meaning set forth in Section 5.7(h).
     “Rehabilitation Court” shall mean the District Court of Lancaster County,
Nebraska, and any comparable California or New Jersey court, in any
rehabilitation proceedings involving the Companies or, if applicable, CNJ.
     “Reinsurance Contract” has the meaning set forth in Section 3.19(f).
     “Representative” means any Person’s Affiliates, directors, officers,
employees, agents, advisors, attorneys, accountants, consultants and
representatives of such Person’s agents and advisors.
     “Review Period” has the meaning set forth in Section 2.8.
     “SAP” has the meaning set forth in Section 3.6(a).
     “SEC” means the Securities and Exchange Commission.
     “Section 338(h)(10) Election” has the meaning set forth in Section 8.8.
     “Securities Act” has the meaning set forth in Section 3.2(a).
     “Seller” has the meaning set forth in the recitals.
     “Seller Ancillary Documents” means all agreements, instruments and
documents being or to be executed and delivered by Seller or any of its
Affiliates under this Agreement or in connection herewith.
     “Seller Indemnitees” has the meaning set forth in Section 9.3.
     “Seller SEC Reports” has the meaning set forth in Section 3.5(c).
     “Seller Trademarks” has the meaning set forth in Section 5.9(b).
     “Shares” has the meaning set forth in the recitals.
     “Southland Assets” has the meaning set forth in Section 5.10(a).
     “Statutory Statements” has the meaning set forth in Section 3.6(a).
     “Straddle Period” has the meaning set forth in Section 8.2.
     “Subject Balance Sheet” has the meaning set forth in Section 2.8.
     “Subsidiary” of any Person means another Person more than 50% of the total
combined voting power of all classes of capital stock or other voting interests
of which, or more than 50% of the equity securities of which, is owned directly
or indirectly by such first Person.

7



--------------------------------------------------------------------------------



 



     “Tax” means (i) all federal, state, local, and foreign income, excise,
gross receipts, gross income, ad valorem, profits, gains, property, capital,
sales, transfer, use, payroll, employment, severance, withholding, duties,
intangibles, franchise, backup withholding, value added and other taxes,
charges, levies or like assessments together with all penalties and additions to
tax and interest thereon and (ii) any liability for the payment of any amounts
of the type described in clause (i) of this definition as a result of being a
member of an affiliated, consolidated, combined or unitary group for any period,
as a result of any tax sharing or tax allocation agreement, arrangement or
understanding, or as a result of being liable for another Person’s taxes as a
transferee or successor, by contract or otherwise.
     “Tax Contest” has the meaning set forth in Section 8.5.
     “Tax Return” means any federal, state, local or foreign (including any
other governmental subdivision or taxing authority) tax return, report or
similar statement, and any declaration, statement, claim for refund, report,
schedule, form, or information return, or any amendment to any of the foregoing,
relating to Taxes and all attachments thereto, as well as any records or
documents that are required to be kept or maintained by applicable Law.
     “Tax Sharing Agreements” means any and all existing Tax sharing,
allocation, indemnification, or similar agreements, provisions, or arrangements
(whether or not written) between or among Seller or any of its respective
Affiliates (other than any of the Companies or its Subsidiaries), on the one
hand, and any Company or its Subsidiaries on the other hand.
     “Termination Date” has the meaning set forth in Section 7.1(a)(iii).
     “Third Party Claim” has the meaning set forth in Section 9.6.
     “Third Party Consents” has the meaning set forth in Section 5.7(h).
     “Trademarks” has the meaning set forth in Section 3.17(a).
     “Transfer Taxes” means any real property transfer or gains, real property
excise, sales, use, transfer, value added, stock transfer and stamp taxes, any
transfer, recording, registration and other fees, and any similar Taxes which
become payable in connection with the transactions contemplated by this
Agreement.
     “Transition Services Agreement” means an agreement between Seller and
Buyers in the form attached as Exhibit B.
     “UCTIC” has the meaning set forth in the preamble.
     “UCTIC Common Stock” has the meaning set forth in Section 3.2(a).
     “UCTIC Shares” has the meaning set forth in the recitals.
     “Voting Debt” has the meaning set forth in Section 3.2(a).

8



--------------------------------------------------------------------------------



 



ARTICLE II
PURCHASE AND SALE
          Section 2.1 Purchase and Sale. On the Closing Date, subject to the
terms and conditions of this Agreement, (i) Seller shall sell, transfer and
deliver to CTIC, and CTIC shall purchase from Seller, the Commonwealth Shares,
free and clear of all Liens, (ii) Seller shall sell, transfer and deliver to
FNTIC and FNF, and FNTIC and FNF shall purchase from Seller, the LTIC Shares,
free and clear of all Liens, and (iii) Seller shall cause its indirect
subsidiary Nations Holding Group, a California corporation (“NHI”), to sell,
transfer and deliver to FNTIC, and FNTIC shall purchase from NHI, the UCTIC
Shares, free and clear of all Liens.
          Section 2.2 Purchase Price. The purchase price for the Commonwealth
Shares (the “Commonwealth Purchase Price”) and the purchase price for the LTIC
Shares (the “LTIC Purchase Price”), shall be payable in cash (consisting of the
Buyer Cash Amount and the FNF Cash Amount), the FNF Shares and the FNF Note as
set forth herein. The purchase price for the UCTIC Shares shall be equal to the
Final UCTIC Net Worth, as determined and adjusted pursuant to Section 2.8.
          Section 2.3 Closing. Unless this Agreement shall have been terminated
pursuant to Article VII and subject to the satisfaction or waiver of each of the
conditions set forth in Article VI, the closing of the sale and purchase of the
Shares (the “Closing”) shall take place at 10:00 a.m., local time, on the second
Business Day after the last to be fulfilled or waived of the conditions set
forth in Article VI shall be fulfilled or waived in accordance with this
Agreement (other than any such condition required to be performed at the
Closing), at the offices of Dewey & LeBoeuf LLP, 1301 Avenue of the Americas,
New York, New York 10019, unless another date, time or place is agreed to in
writing by the parties hereto. The actual date and time of the Closing are
herein referred to as the “Closing Date.”
          Section 2.4 Seller’s Closing Deliveries. (a) the Closing, Seller shall
deliver or cause to be delivered:
(x) to Buyers:
     (i) certificates representing the Shares (other than the 431,116 LTIC
Shares to be delivered to FNF as set forth below), duly endorsed in blank or
with stock powers duly endorsed in blank, in proper form for transfer, with all
appropriate stock transfer tax stamps affixed;
     (ii) certificates duly executed by Seller, each dated as of the Closing
Date, certifying as to Seller’s compliance with the conditions set forth in
Sections 6.2(a) and 6.2(b);
     (iii) the written resignations of those directors of the Companies and each
of their Subsidiaries from their positions as directors of the Companies or such
Subsidiaries as identified in writing by Buyers;

9



--------------------------------------------------------------------------------



 



     (iv) a good standing certificate (or its equivalent) of each of the
Companies and each of their Subsidiaries issued by the applicable secretary of
state, in each case certified as of the Closing Date or a reasonably current
date;
     (v) a receipt evidencing Seller’s receipt of the Commonwealth Purchase
Price and the LTIC Purchase Price and NHI’s receipt of the Estimated UCTIC Net
Worth, duly executed by Seller and NHI;
     (vi) the original stock transfer and corporate minute books (or their
equivalent) of the Companies and of each of their Subsidiaries;
     (vii) a non-foreign person affidavit from Seller certifying that Seller is
not a foreign person, in a form that satisfies the requirements of Section 1445
of the Code and the Treasury Regulations promulgated thereunder; and
     (viii) each of the Seller Ancillary Documents and Company Ancillary
Documents, duly executed by Seller and the Companies; and
(y) to FNF 431,116 of the LTIC Shares, duly endorsed in blank or with stock
powers duly endorsed in blank, in proper form for transfer, with all appropriate
stock transfer tax stamps affixed.
          Section 2.5 Buyers’ Closing Deliveries. At the Closing, Buyers shall:
          (a) [omitted];
          (b) deliver the Buyer Cash Amount to Seller and the Estimated UCTIC
Net Worth to NHI by wire transfer of immediately available funds to the accounts
specified by Seller and NHI prior to the Closing;
          (c) deliver to Seller a certificate duly executed by an authorized
officer of each Buyer, dated as of the Closing Date, certifying as to Buyers’
compliance with the conditions set forth in Sections 6.3(a) and 6.3(b);
          (d) deliver to Seller a receipt evidencing CTIC’s receipt of the
Commonwealth Shares, FNTIC’s and FNF’s receipt of the LTIC Shares and FNTIC’s
receipt of the UCTIC Shares; and
          (e) deliver to Seller each of the Buyer Ancillary Documents, duly
executed by each Buyer.
          Section 2.6 FNF’s Closing Delivery. At the Closing, at the direction
of Buyers FNF shall (i) deliver to Seller an amount in cash (the “FNF Cash
Amount”) equal to (x) $47 million, less (y) the amount of any Receivables
Overage, by wire transfer of immediately available funds to the account
specified by Seller above, (ii) deliver to Seller the FNF Note, duly executed by
an authorized officer of FNF, in exchange for 431,116 LTIC Shares to be sold to
FNF (which the parties agree is the portion of the Shares related to the FNF
Note), and (iii) issue to Seller the FNF Shares, which shall be validly issued,
fully paid and non-assessable. Further,

10



--------------------------------------------------------------------------------



 



FNF agrees that the provisions of Schedule A hereto shall be binding on it and
shall apply to the FNF Shares after the Closing. Immediately following the
Closing, FNF shall cause the 431,116 LTIC Shares to be purchased by it to be
contributed to FNTIC.
          Section 2.7 Exclusion of UCTIC. (a) Notwithstanding any contrary
provision of this Agreement, in the event that all conditions set forth in
Article VI hereof shall have been fulfilled or waived (other than any such
condition to be performed at the Closing), other than the CA Approval or the
Final Approval Order, if any, as it relates to UCTIC, or any other condition in
Article VI shall not be satisfied solely as to UCTIC or the purchase and sale of
the UCTIC Shares, then the parties shall close the purchase and sale of the
Commonwealth Shares and the LTIC Shares at the Closing, as contemplated hereby,
and shall defer the closing of the purchase and sale of the UCTIC Shares (the
“Deferred Closing”) until such conditions are fulfilled or waived with respect
to UCTIC and the purchase and sale of the UCTIC Shares.
          (b) In the event UCTIC is excluded from the Closing pursuant to
Section 2.7(a), the pre-Closing provisions of this Agreement shall remain
effective with respect to UCTIC until the Deferred Closing occurs or this
Agreement is terminated with respect to the purchase and sale of the UCTIC
Shares. Unless this Agreement shall have been terminated pursuant to Article VII
with respect to the purchase and sale of the UCTIC Shares (provided, that for
this purpose the reference to December 22, 2008, in Section 7.1(a)(iii) shall be
deemed to refer to that date that is 120 days from the date hereof), and subject
to the satisfaction or waiver of each of the conditions in Sections 6.1 and 6.2
with respect to UCTIC and the purchase and sale of the UCTIC Shares (provided,
that notwithstanding the foregoing, the term Material Adverse Effect shall
continue to be interpreted to apply to the Companies (including UCTIC) and their
Subsidiaries, taken as a whole), the Deferred Closing shall take place at
10:00 a.m. local time, on the second Business Day after the last to be fulfilled
or waived of the conditions set forth in Article VI with respect to UCTIC and
the UCTIC Shares shall be fulfilled or waived in accordance with this Agreement
(other than any such condition required to be performed at the Deferred
Closing), at the offices of Dewey & LeBoeuf LLP, 1301 Avenue of the Americas,
New York, New York 10019, unless another date, time or place is agreed to in
writing by the parties hereto. The actual date and time of the Deferred Closing
are herein referred to as the “Deferred Closing Date.” In such event, references
in this Agreement to the “Closing” and the “Closing Date” shall with respect to
UCTIC and the purchase and sale of the UCTIC Shares be deemed to refer to the
Deferred Closing and the Deferred Closing Date, and references to the
termination of this Agreement (including those in Article VII) shall refer to
the termination hereof solely with respect to the purchase and sale of the UCTIC
Shares. Further, in such event, during the period following the Closing and
prior to the earlier to occur of the Deferred Closing and the termination of
this Agreement with respect to the purchase and sale of the UCTIC Shares, all
references to the “Companies” as used for purposes of the post-Closing rights
and obligations of the parties (including for purposes of indemnification) shall
be deemed to exclude UCTIC. In the event that this Agreement is terminated with
respect to the purchase and sale of the UCTIC Shares after the Closing Date and
prior to the Deferred Closing, then all references to UCTIC and the UCTIC Shares
in this Agreement shall be deemed deleted and this Agreement shall be deemed to
have never contemplated the sale of UCTIC to Buyers.
          Section 2.8 UCTIC Purchase Price. (a) Not less than one Business Day
prior to the Closing Date in respect of UCTIC, Seller shall deliver or cause to
be delivered to FNTIC

11



--------------------------------------------------------------------------------



 



Seller’s and NHI’s reasonable good faith estimate of the Net Worth of UCTIC as
of 11:59 p.m. on the day prior to such Closing Date (the “Estimated UCTIC Net
Worth”)
          (b) No later than 45 days after the Closing Date, FNTIC shall deliver
to Seller the balance sheet of UCTIC prepared in accordance with the Accounting
Principles (the “Subject Balance Sheet”), as of 11:59 p.m. on the night
immediately prior to the Closing Date, and a written statement (the “Adjustment
Statement”) setting forth in reasonable detail FNTIC’s computation of the amount
of Net Worth of UCTIC as of such time based on the Subject Balance Sheet (the
“UCTIC Net Worth”).
          (c) Seller shall have 30 days from the date on which the Adjustment
Statement is delivered to it to review the computation of the UCTIC Net Worth
set forth thereon (the “Review Period”). Seller and its Representatives shall be
provided with full access to all documentation, records and other information of
FNTIC and UCTIC reasonably related to such computations in connection with such
review. If Seller disagrees in any respect with the computation of the UCTIC Net
Worth shown or reflected in the Adjustment Statement, Seller may, on or prior to
the last day of the Review Period, deliver a notice to FNTIC setting forth, in
reasonable detail, each disputed item or amount and the basis for Seller’s
disagreement therewith (the “Dispute Notice”). The Dispute Notice shall set
forth Seller’s position as to the correct UCTIC Net Worth. If no Dispute Notice
is received by FNTIC with respect to the UCTIC Net Worth on or prior to the last
day of the Review Period, the computation of UCTIC Net Worth set forth in the
Adjustment Statement shall be deemed accepted by Seller, whereupon such
computation reflected on the Adjustment Statement shall be final and binding on
the parties. For ten days after FNTIC receives a Dispute Notice, if any, FNTIC
and Seller shall endeavor in good faith to resolve by mutual agreement all
matters in the Dispute Notice. In the event that such parties are unable to
resolve by mutual agreement any matter in the Dispute Notice within such 10-day
period, FNTIC or Seller may engage an accounting firm of national reputation or
any other Person, in each case as mutually agreed by the parties hereto (the
“Independent Accounting Firm”), as an expert and not as an arbitrator, to make a
determination respecting the matters in dispute. Once engaged, FNTIC and Seller
will direct the Independent Accounting Firm to render a determination within
30 days of its retention, and FNTIC, Seller and their respective employees and
agents will cooperate with the Independent Accounting Firm during its
engagement. FNTIC, on the one hand, and Seller, on the other hand, shall each
submit a binder to the Independent Accounting Firm promptly (and in any event
within 15 days after the Independent Accounting Firm’s engagement), which binder
shall contain their respective computations of the UCTIC Net Worth, in each
case, to the extent disputed in the Dispute Notice and information, arguments
and support for their respective positions. The Independent Accounting Firm
shall determine, based solely on such binders presented, and not by independent
review, only those issues in dispute specifically set forth in the Dispute
Notice and shall render a written report to FNTIC and Seller (the “Adjustment
Report”) in which the Independent Accounting Firm shall, after considering all
matters set forth in the Dispute Notice, determine what adjustments, if any,
should be made to the computation of the UCTIC Net Worth set forth in the
Adjustment Statement solely as to the disputed items and shall determine the
appropriate final UCTIC Net Worth on that basis. The Adjustment Report shall set
forth, in reasonable detail, the Independent Accounting Firm’s determination
with respect to each of the disputed items or amounts specified in the Dispute
Notice, and the revisions, if any, to be made to the Adjustment Statement and
the UCTIC Net Worth, as the case may be, together with supporting calculations.
In resolving any

12



--------------------------------------------------------------------------------



 



disputed item, the Independent Accounting Firm: (i) shall be bound to the terms
of this Agreement, (ii) shall limit its review to matters specifically set forth
in the Dispute Notice and (iii) shall not assign a value to any item higher than
the highest value for such item claimed by either party or less than the lowest
value for such item claimed by either party. All fees and expenses relating to
the work of the Independent Accounting Firm shall be borne by FNTIC, on the one
hand, and by Seller, on the other hand, in inverse proportion as they may
prevail on the matters resolved by the Independent Accounting Firm, which
allocation shall be determined by the Independent Accounting Firm at the time
the determination of the Independent Accounting Firm is rendered on the merits
of the matters submitted to it. The Adjustment Report, absent fraud, shall be
final and binding upon FNTIC and Seller, shall be deemed a final arbitration
award that is binding on each of FNTIC and Seller, and no party shall seek
further recourse to courts, other tribunals or otherwise, other than to enforce
the Adjustment Report. Judgment may be entered to enforce the Adjustment Report
in any court having proper jurisdiction. The amount of the UCTIC Net Worth as
finally determined pursuant to this Section is referred to herein as the “Final
UCTIC Net Worth”.
          (d) If the Final UCTIC Net Worth is greater than the Estimated UCTIC
Net Worth, FNTIC will within five Business Days after the determination thereof,
pay to NHI the sum of (i) the amount of such excess and (ii) an amount of
interest on such excess amount at a rate per annum of 6% from the Closing Date
in respect of UCTIC to the date such amount is paid. If the Final UCTIC Net
Worth is less than the Estimated UCTIC Net Worth, Seller shall, within five
Business Days after the determination thereof, cause NHI to pay to FNTIC the sum
of (i) the amount of such shortfall and (ii) an amount of interest on such
shortfall amount at a rate per annum of 6% from the Closing Date in respect of
UCTIC to the date such amount is paid. Such payments will be made by wire
transfer of immediately available funds. Alternatively, if an amount is due to
FNTIC hereunder, at its option it may elect to permit such amount to be
satisfied by a reduction in the principal amount of the FNF Note; any such
reduction shall not reduce the rights of Buyers to be indemnified under
Article 8 or 9 hereof.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER
          Subject to and as qualified by items disclosed in the disclosure
schedule (the “Company Disclosure Schedule”) delivered by Seller to Buyers prior
to the execution of this Agreement (which schedule sets forth, among other
things, items the disclosure of which is necessary or appropriate either in
response to an express disclosure requirement contained in a provision hereof or
as an exception to one or more representations or warranties contained in this
Article III, or to one or more of Seller’s covenants contained herein, provided,
however, that disclosure in any section of such schedule shall apply only to the
indicated Section of this Agreement except, with respect to a section in
Article III, to the extent that it is reasonably apparent on the face of such
disclosure that such disclosure is relevant to another Section of Article III of
this Agreement, provided, further, that notwithstanding anything in this
Agreement to the contrary, (x) no such item is required to be set forth in such
schedule as an exception to a representation or warranty if its absence would
not result in the related representation or warranty being deemed untrue or
incorrect under the standard established by Section 10.1 and (y) the mere
inclusion of an item in such schedule as an exception to a representation or
warranty

13



--------------------------------------------------------------------------------



 



shall not be deemed an admission that such item represents a material exception
or material fact, event or circumstance or that such item has had or would be
reasonably likely to have a Material Adverse Effect (as defined in
Section 3.8(a)) on the Companies), Seller hereby represents and warrants to
Buyers, as of the date hereof and as of the Closing Date, as follows:
          Section 3.1 Corporate Organization. (a) Each of the Companies is an
insurance company duly incorporated, validly existing and in good standing under
the laws of the State of Nebraska or, in the case of UCTIC, California. Each of
the Companies has the requisite corporate power and authority to own or lease
all of its properties and assets and to carry on its business as it is now being
conducted, and is duly licensed or qualified to do business in each jurisdiction
in which the nature of the business conducted by it or the character or location
of the properties and assets owned or leased by it makes such licensing or
qualification necessary.
          (b) True, complete and correct copies of the Amended and Restated
Articles of Incorporation of each of the Companies (the “Companies Articles”),
and the Amended and Restated Bylaws of each of the Companies (the “Companies
Bylaws”), as in effect as of the date of this Agreement, have previously been
made available to Buyers.
          (c) Each Subsidiary of any of the Companies (i) is duly incorporated
or duly formed, as applicable to each such Subsidiary, and validly existing and
in good standing under the laws of its jurisdiction of organization, (ii) has
the requisite corporate power and authority or other power and authority to own
or lease all of its properties and assets and to carry on its business as it is
now being conducted and (iii) is duly licensed or qualified to do business in
each jurisdiction in which the nature of the business conducted by it or the
character or location of the properties and assets owned or leased by it makes
such licensing or qualification necessary.
          (d) The minute books of each Company previously made available to
Buyers contain true, complete and correct records of all meetings and other
corporate actions held or taken since January 1, 2007 of its shareholders and
Board of Directors and the audit committee of its Board of Directors.
          Section 3.2 Capitalization. (a) The authorized capital stock of
Commonwealth consists of 1,000,000 shares of common stock, no par value (the
“Commonwealth Common Stock”), of which 824,653 shares are issued and outstanding
and constitute the Commonwealth Shares. The authorized capital stock of UCTIC
consists of 10,000,000 shares of common stock, no par value (the “UCTIC Common
Stock”), of which 20,000 shares are issued and outstanding and constitute the
UCTIC Shares. The authorized capital stock of LTIC consists of 2,000,000 shares
of common stock, no par value (the “LTIC Common Stock” and together with the
UCTIC Common Stock and the Commonwealth Common Stock, the “Companies Common
Stock”), of which 1,062,337 shares are issued and outstanding and constitute the
LTIC Shares. All of the issued and outstanding shares of Companies Common Stock
have been duly authorized and validly issued and are fully paid, nonassessable
and free of preemptive rights, with no personal liability attaching to the
ownership thereof. No bonds, debentures, notes or other indebtedness having the
right to vote on any matters on which shareholders of the Companies may vote
(“Voting Debt”) are issued or outstanding. Except for this Agreement, the
Companies and Seller do not have and are not bound by any outstanding
subscriptions, options, warrants, calls, rights,

14



--------------------------------------------------------------------------------



 



commitments or agreements of any character calling for the sale, purchase or
issuance of, or the payment of any amount based on, any shares of Companies
Common Stock, Voting Debt or any other equity securities of any of the Companies
or any securities representing the right to purchase or otherwise receive any
shares of Companies Common Stock, Voting Debt or other equity securities of any
of the Companies. Except for this Agreement, there are no contractual
obligations of Seller, the Companies or any of their Subsidiaries (i) to
repurchase, redeem or otherwise acquire any shares of capital stock of the
Companies or any equity security of the Companies or their Subsidiaries or any
securities representing the right to purchase or otherwise receive any shares of
capital stock or any other equity security of any of the Companies or their
Subsidiaries, (ii) pursuant to which Seller, the Companies or any of their
Subsidiaries is or could be required to register shares of such Company’s
capital stock or other securities under the Securities Act of 1933, as amended
(the “Securities Act”), or (iii) that give any person the right to receive any
economic benefit or right similar to or derived from the economic benefits and
rights accruing to holders of Companies Common Stock, Voting Debt or other
equity securities of the Companies. Seller is the record and beneficial owner of
(i) 100% of the issued and outstanding Commonwealth Common Stock and (ii) 100%
of the issued and outstanding LTIC Common Stock, in each case, free and clear of
all Liens. NHI is the record and beneficial owner of 100% of the issued and
outstanding UCTIC Common Stock, free and clear of all Liens. There are no
restrictions upon the voting or transfer of any shares or other equity interests
pursuant to any of the Companies Articles or Companies Bylaws, any Law or any
agreement to which Seller or any Company is a party. Assuming the relevant Buyer
or FNF, as applicable, has the requisite power and authority to be the lawful
owner of the relevant Shares, upon delivery of and payment for the Shares at the
Closing as herein provided, good and valid title to the Commonwealth Shares will
pass to CTIC, good and valid title to the LTIC Shares will pass to FNTIC and
FNF, and good and valid title to the UCTIC Shares will pass to FNTIC, in each
case, free and clear of all Liens, other than any Liens arising from acts of the
relevant Buyer (or FNF, in the case of the LTIC Shares to be purchased by it).
          (b) Section 3.2(b) of the Company Disclosure Schedule is a complete
and accurate list of all Subsidiaries of the Companies. Except for any director
qualifying shares, all of the issued and outstanding shares of capital stock or
other equity ownership interests of each Subsidiary of the Companies are owned
by the Companies, directly or indirectly, free and clear of any liens, pledges,
charges, claims and security interests and similar encumbrances (“Liens”), and
all of such shares or equity ownership interests are duly authorized and validly
issued and are fully paid, nonassessable and free of preemptive rights. No
Subsidiary of any Company has or is bound by any outstanding subscriptions,
options, warrants, calls, commitments or agreements of any character calling for
the purchase or issuance of any shares of capital stock or any other equity
security of such Subsidiary or any securities representing the right to purchase
or otherwise receive any shares of capital stock or any other equity security of
such Subsidiary.
          Section 3.3 Authority; No Violation. (a) Seller has full corporate
power and authority to execute and deliver this Agreement and the Seller
Ancillary Documents and to consummate the transactions contemplated hereby. The
execution and delivery of this Agreement and the Seller Ancillary Documents and
the consummation of the transactions contemplated hereby have been duly, validly
and unanimously approved and adopted by the Board of Directors of each of Seller
and NHI. No other corporate proceedings on the part of Seller are necessary to
approve this Agreement and the Seller Ancillary Documents or to

15



--------------------------------------------------------------------------------



 



consummate the transactions contemplated hereby. This Agreement has been, and
the Seller Ancillary Documents have been, or will at Closing be, duly and
validly executed and delivered by Seller and (assuming due authorization,
execution and delivery by Buyers or the other party thereto, as applicable, and
receipt of the Chapter 11 Court Order (as hereinafter defined)) constitute the
valid and binding obligations of Seller, enforceable against Seller in
accordance with their terms.
          (b) The Companies each have full corporate power and authority to
execute and deliver the Company Ancillary Documents and to consummate the
transactions contemplated thereby. The execution and delivery of the Company
Ancillary Documents and the consummation of the transactions contemplated
thereby have been duly, validly and unanimously approved and adopted by the
Board of Directors of each of the Companies. No other corporate proceedings on
the part of Seller or the Companies are necessary to approve the Company
Ancillary Documents or to consummate the transactions contemplated thereby. The
Company Ancillary Documents have each been, or will at Closing be, duly and
validly executed and delivered by the Companies and (assuming due authorization,
execution and delivery by Buyers or the other party thereto, as applicable)
constitute the valid and binding obligations of the Companies, enforceable
against the Companies in accordance with their respective terms (except as may
be limited by bankruptcy, insolvency, fraudulent transfer, moratorium,
reorganization or similar laws of general applicability relating to or affecting
the rights of creditors generally and subject to general principles of equity
(the “Bankruptcy and Equity Exception”)).
          (c) Neither the execution and delivery of this Agreement or the Seller
Ancillary Documents by Seller, nor the consummation by Seller of the
transactions contemplated hereby, nor compliance by Seller with any of the terms
or provisions of this Agreement, nor the execution and delivery of the Company
Ancillary Documents by the Companies, nor the consummation by the Companies of
the transactions contemplated thereby, will (i) violate any provision of the
articles of incorporation or bylaws of Seller or NHI, the Company Articles or
Company Bylaws or (ii) assuming that the consents, approvals and filings
referred to in Section 3.4 are duly obtained and/or made, (A) violate any Law,
judgment, order, injunction or decree applicable to Seller, NHI, the Companies,
any of their Subsidiaries or any of their respective properties or assets or (B)
violate, conflict with, result in a breach of any provision of or the loss of
any benefit under, constitute a default (or an event which, with notice or lapse
of time, or both, would constitute a default) under, result in the termination
of or a right of termination or cancellation under, accelerate the performance
required by, or result in the creation of any Lien upon any of the respective
properties or assets of Seller, NHI, the Companies or any of their Subsidiaries
under, or trigger or change any rights or obligations (including any increase in
payments owed) or require the consent of any Person under, or give rise to a
right of cancellation, vesting, payment, exercise, suspension or revocation of
any obligation under, any of the terms, conditions or provisions of any note,
bond, mortgage, indenture, deed of trust, license, lease, franchise, permit,
agreement, or other instrument or obligation to which Seller, NHI, any of the
Companies or any of their Subsidiaries is a party or by which any of them or any
of their respective properties or assets is bound.
          Section 3.4 Consents and Approvals. Except for (a) filings of
applications and notices, as applicable, with the state insurance authorities of
the State of

16



--------------------------------------------------------------------------------



 



California, the State of New Jersey and (if necessary) the State of Nebraska,
and approval of such applications and notices (the foregoing as it relates to
the State of California, the “CA Approval”, and all the items in this
Section 3.4(a) collectively, the “Regulatory Approvals”), (b) the Final Approval
Order, (c) any notices or filings required under the HSR Act and (d) the
Chapter 11 Court Order, no consents or approvals of or filings or registrations
with any foreign, federal or state insurance or other regulatory,
self-regulatory or enforcement authorities or any courts, administrative
agencies or commissions or other governmental authorities or instrumentalities
(each a “Governmental Entity”) are necessary in connection with the consummation
by Seller of the transactions contemplated by this Agreement. No consents or
approvals of or filings or registrations with any Governmental Entity are
necessary in connection with the execution and delivery by Seller of this
Agreement.
          Section 3.5 Reports; Regulatory Matters. (a) Each of the Companies and
their Subsidiaries have timely filed or furnished, as applicable, all reports,
registrations, statements and certifications, together with any amendments
required to be made with respect thereto, that they were required to file or
furnish, as applicable, since January 1, 2006 with (i) any state regulatory
authority, (ii) the SEC, (iii) any foreign regulatory authority, and (iv) any
self-regulatory authority, (collectively, “Regulatory Agencies”) and with each
other applicable Governmental Entity, and all other reports and statements
required to be filed or furnished by them since January 1, 2006, including any
report or statement required to be filed pursuant to the laws, rules or
regulations of the United States, any state, any foreign entity, or any
Regulatory Agency or other Governmental Entity, and have paid all fees and
assessments due and payable in connection therewith. Except as set forth in
Section 3.5 of the Company Disclosure Schedule, no Regulatory Agency or other
Governmental Entity has initiated since January 1, 2006 or has pending any
proceeding, enforcement action or, to the knowledge of Seller, investigation
into the business, disclosures or operations of any of the Companies or any of
its Subsidiaries. Since January 1, 2006, no Regulatory Agency or other
Governmental Entity has resolved any proceeding, enforcement action or, to the
knowledge of Seller, investigation into the business, disclosures or operations
of any of the Companies or any of its Subsidiaries. There is no unresolved, or,
to Seller’s knowledge, threatened criticism, comment, exception or stop order by
any Regulatory Agency or other Governmental Entity with respect to any report or
statement relating to any examinations or inspections of any of the Companies or
any of its Subsidiaries. Since January 1, 2006, there have been no formal or
informal inquiries by, or disagreements or disputes with, any Regulatory Agency
or other Governmental Entity with respect to the business, operations, policies
or procedures of any of the Companies or any of its Subsidiaries (other than
normal inquiries made by a Regulatory Agency or other Governmental Entity in the
Companies’ ordinary course of business).
          (b) No Company nor any of its Subsidiaries is subject to any
cease-and-desist or other order or enforcement action issued by, or is a party
to any written agreement, consent agreement or memorandum of understanding with,
or is a party to any commitment letter or similar undertaking to, or is subject
to any order or directive by, or has been ordered to pay any civil money penalty
by, or has been since January 1, 2006 a recipient of any supervisory letter
from, or since January 1, 2006 has adopted any policies, procedures or board
resolutions at the request or suggestion of, any Regulatory Agency or other
Governmental Entity that currently restricts or affects in any material

17



--------------------------------------------------------------------------------



 



respect the conduct of its business (or to Seller’s knowledge that, upon
consummation of the transactions contemplated hereby, would restrict in any
material respect the conduct of the business of either Buyer or any of its
Subsidiaries), or that in any material manner relates to its capital adequacy,
its ability to pay dividends, its credit, risk management or compliance
policies, its internal controls, its management or its business, other than
those of general application that apply to similarly situated companies or their
Subsidiaries (each item in this sentence, a “Company Regulatory Agreement”), nor
has any of the Companies or any of their Subsidiaries been advised since
January 1, 2006 by any Regulatory Agency or other Governmental Entity that it is
considering issuing, initiating, ordering, or requesting any such Company
Regulatory Agreement.
          (c) Seller has previously made available to Buyers an accurate and
complete copy of each (i) final registration statement, prospectus, report,
schedule and definitive proxy statement filed with the SEC by Seller pursuant to
the Securities Act or the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) since January 1, 2006 (the “Seller SEC Reports”) and prior to
the date of this Agreement and (ii) communication mailed by Seller to its
shareholders since January 1, 2006 and prior to the date of this Agreement. No
such Seller SEC Report or communication, at the time filed or communicated (or,
if amended prior to the date hereof, as of the date of such amendment), with
respect to the Companies and their Subsidiaries only, contained any untrue
statement of a material fact or omitted to state any material fact required to
be stated therein or necessary in order to make the statements made therein, in
light of the circumstances in which they were made, not misleading. To the
knowledge of Seller, other than as set forth in Section 3.5 of the Company
Disclosure Schedule, none of the Seller SEC Reports is the subject of any
ongoing review or investigation by the SEC or any other Governmental Entity and
there are no unresolved SEC comments with respect to any of such documents.
          Section 3.6 Financial Statements. (a) Each statement, together with
all exhibits and schedules thereto, and all actuarial opinions, affirmations and
certifications required in connection therewith, and all required supplemental
materials, filed by each Company or any Insurance Subsidiary thereof with any
Insurance Department since January 1, 2006 (the “Statutory Statements”) was
prepared in conformity with the statutory accounting practices prescribed by the
Insurance Department of the applicable state of domicile and applied on a
consistent basis (“SAP”). Each such Statutory Statement presents fairly, in all
material respects and in conformity with SAP, the statutory financial condition
of such Company or of such Insurance Subsidiary on the respective date of the
Statutory Statement and the results of operations, changes in capital and
surplus and cash flow of such Company or such Insurance Subsidiary for each of
the applicable reporting periods, and was correct and complete when filed. No
deficiencies or violations have been asserted in writing (or, to the knowledge
of Seller, orally) by any Insurance Department with respect to any such
Statutory Statement which have not been cured or otherwise resolved to the
satisfaction of such Insurance Department. Except as set forth in Section 3.6 of
the Company Disclosure Schedule, there are no permitted practices utilized by
the Companies or their Insurance Subsidiaries in the preparation of the
Statutory Statements.
          (b) None of the Companies nor any of their Subsidiaries has any
material liability of any nature whatsoever (whether absolute, accrued,
contingent, or otherwise and whether due or to become due), except for (i) those
liabilities that are reflected or reserved against on the consolidated balance
sheet of such Company included in its quarterly Statutory

18



--------------------------------------------------------------------------------



 



Statement for the fiscal quarter ended September 30, 2008 (including any notes
thereto) filed with the Insurance Department of its applicable state of domicile
and (ii) liabilities incurred in the ordinary course of business consistent with
past practice since September 30, 2008 or in connection with this Agreement and
the transactions contemplated hereby.
          Section 3.7 Broker’s Fees. None of the Companies nor any of their
Subsidiaries nor any of their respective officers or directors has employed any
broker or finder or incurred any liability for any broker’s fees, commissions or
finder’s fees in connection with the transactions contemplated by this
Agreement.
          Section 3.8 Absence of Certain Changes or Events. (a) Except for the
expected issuance of the rehabilitation order with respect to the Companies and
the Chapter 11 proceedings contemplated herein, including the underlying causes
of such order and proceedings, or as Publicly Disclosed, since December 31,
2007, no event or events have occurred or condition or conditions exist that
have had or would reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect on the Companies. As used in this
Agreement, the term “Material Adverse Effect” means, with respect to the
Companies, a material adverse effect on (i) the financial condition, results of
operations or business of the Companies and their Subsidiaries taken as a whole
(provided, however, that, a “Material Adverse Effect” shall not be deemed to
include effects to the extent resulting from (A) changes, after the date hereof,
in statutory or regulatory accounting requirements applicable generally to
companies in the industries in which the Companies and their Subsidiaries
operate, (B) changes, after the date hereof, in laws, rules, regulations or the
interpretation of laws, rules or regulations by Governmental Entities of general
applicability to companies in the industries in which the Companies and their
Subsidiaries operate, (C) actions or omissions taken with the prior written
consent of the other party or expressly required by this Agreement, (D) changes
after the date hereof in global, national or regional political conditions
(including acts of terrorism or war) or changes in general business, economic or
market conditions, including changes generally in prevailing interest rates,
credit markets, securities markets, the availability of mortgage or other
financing or commercial and residential real estate transaction volumes, (E) the
execution of this Agreement or the public disclosure of this Agreement or the
transactions contemplated hereby, except, with respect to clauses (A), (B) and
(D), to the extent that the effects of such change are disproportionately
adverse to the financial condition, results of operations or business of the
Companies and their Subsidiaries, taken as a whole, as compared to other
companies in the industry in which the Companies and their Subsidiaries operate)
or (ii) the ability of such party to timely consummate the transactions
contemplated by this Agreement; and the term “Material Adverse Effect” with
respect to Buyers shall have a correlative meaning with respect to Buyers and
their Subsidiaries, taken as a whole.
          (b) Since December 31, 2007 through and including the date of this
Agreement, the Companies and their Subsidiaries have carried on their respective
businesses in all material respects in the ordinary course of business
consistent with their past practice.
          (c) Since December 31, 2007 through and including the date of this
Agreement, none of the Companies nor any of their Subsidiaries has (i) changed
any Tax or financial accounting methods, principles or practices of such Company
or its Subsidiaries affecting its assets, liabilities or businesses, including
any reserving, renewal or residual method,

19



--------------------------------------------------------------------------------



 



practice or policy, or (ii) except for distributions by wholly owned
Subsidiaries of any Company to such Company or another wholly owned Subsidiary
of such Company, made or declared any distribution in cash or kind to its
shareholder or shareholders or repurchased any shares of its capital stock or
other equity interests.
          Section 3.9 Legal Proceedings. (a) Other than as Publicly Disclosed,
no Company nor any of its Subsidiaries is a party to any, and there are no
pending or, to Seller’s knowledge, threatened, legal, administrative, arbitral
or other proceedings, claims, actions, suits or governmental or regulatory
investigations of any nature against any Company or any of its Subsidiaries or
to which any of their assets are subject, and no such proceedings, claims,
actions, suits or investigations disclosed in the Company Disclosure Schedule
could reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Effect with respect to the Companies.
          (b) Other than as Publicly Disclosed, there is no judgment, settlement
agreement, order, injunction, decree or regulatory restriction (other than those
of general application that apply to similarly situated companies or their
Subsidiaries) imposed upon any Company, any of its Subsidiaries or the assets of
any Company or any of its Subsidiaries (or that, upon consummation of the
transactions contemplated hereby, would apply to either Buyer or any of its
Subsidiaries).
          Section 3.10 Taxes and Tax Returns. (a) Each of the Companies and its
Subsidiaries has duly and timely filed (including all applicable extensions) all
material Tax Returns required to be filed by it on or prior to the date of this
Agreement (all such Tax Returns being accurate and complete in all material
respects), has paid all material Taxes shown thereon and has duly paid or made
provision for the payment of all material Taxes that have been incurred or are
due or claimed to be due from it by federal, state, foreign or local taxing
authorities other than Taxes that are not yet delinquent or are being contested
in good faith, have not been finally determined and have been adequately
reserved against under SAP.
          (b) The federal income Tax Returns of each of the Companies and its
Subsidiaries, if any, have been examined by the Internal Revenue Service (the
“IRS”) for all years to and including 2004, and any material liability with
respect thereto has been satisfied or any material liability with respect to
deficiencies asserted as a result of such examination is covered by reserves
that are adequate under SAP. There are no material disputes pending, or written
claims asserted, for Taxes or assessments upon any of the Companies or any of
their Subsidiaries for which such Companies do not have reserves that are
adequate under SAP.
          (c) None of the Companies nor any of their Subsidiaries is a party to
or is bound by any material Tax sharing agreement or arrangement (other than
such an agreement or arrangement exclusively between or among each of the
Companies and their Subsidiaries).
          (d) Within the past two years (or otherwise as part of a “plan (or
series of related transactions)” within the meaning of Section 355(e) of the
Code none of the Companies nor any of their Subsidiaries has been a
“distributing corporation” or a “controlled corporation” in a distribution
intended to qualify under Section 355 of the Code.

20



--------------------------------------------------------------------------------



 



          (e) Each of the Companies and its Subsidiaries has complied in all
material respects with all applicable Laws relating to the payment and
withholding of Taxes and has duly and timely withheld from employee and
independent contractor salaries, wages, other compensation, and other amounts,
and has paid over to the appropriate taxing authorities all amounts required to
be so withheld and paid over under all applicable Laws.
          (f) As of the date hereof, with respect to each of the Companies and
its Subsidiaries, no claim has been made by a taxing authority in a jurisdiction
where any of the Companies or their Subsidiaries does not file a type of Tax
Return such that it is or may be subject to that type of Tax in that
jurisdiction.
          (g) As of the date hereof, none of the Companies nor any of their
Subsidiaries has waived any statute of limitations in respect of a material
amount of Taxes or agreed to any extension of time with respect to an assessment
or deficiency for a material amount of Taxes (other than pursuant to extensions
of time to file Tax Returns obtained in the ordinary course).
          (h) None of the Companies nor any of their Subsidiaries nor any other
person on any of their behalf has: (i) agreed to or is required to make any
adjustments pursuant to Section 481(a) of the Code or any similar provision of
Law by reason of a change in accounting method initiated by any of the Companies
or their Subsidiaries or has any knowledge that the IRS or any other taxing
authority has proposed any such adjustment or change in accounting method, or
has any application pending with any taxing authority requesting permission for
any changes in accounting methods that relate to the business or operations of
any of the Companies or their Subsidiaries; or (ii) executed or entered into a
closing agreement pursuant to section 7121 of the Code or any predecessor
provision thereof or any similar provision of Law in respect of any of the
Companies or any of their Subsidiaries.
          (i) There are no Liens for Taxes, other than Permitted Liens, on the
assets of the Companies or any of their Subsidiaries.
          (j) No powers of attorney that are currently in force with respect to
any matter relating to Taxes will continue in effect after the Closing Date.
          (k) None of the Companies nor any of their Subsidiaries has engaged in
a transaction that is reportable within the meaning of Section 6011 of the Code.
          (l) Since January 1, 2004, each of the Companies and its Insurance
Subsidiaries has qualified as an insurance company within the meaning of
Section 831 of the Code.
          (m) Seller has delivered or made available to Buyers: true and
complete copies of (i) all federal, state, local, and foreign income and
franchise Tax Returns of each of the Companies and each of its Subsidiaries (or,
in the case of Tax Returns filed for an affiliated group, the portion of such
consolidated Tax Returns relating to each of the Companies and its Subsidiaries)
relating to the taxable periods ending on or after December 31, 2005, and
(ii) any audit report issued within the last three years relating to Taxes due
from or in respect of any of the Companies or any of its Subsidiaries.

21



--------------------------------------------------------------------------------



 



          (n) There are no outstanding rulings or requests for rulings with any
Governmental Entity addressed, directly or indirectly, to any of the Companies
or any of their Subsidiaries that are, or if issued, would be binding on any of
the Companies or any of their Subsidiaries for any Post-Closing Period.
          (o) None of the Companies nor any of their Subsidiaries has an “excess
loss account” (as defined in Treasury Regulation Section 1.1502-19) with respect
to the stock of any of their Subsidiaries, and neither of the Companies nor any
of their Subsidiaries will recognize any deferred income under federal
consolidated return regulations (or similar provisions of state, local or
foreign Tax Laws), including, but not limited to the deferred intercompany
transaction provisions of such federal consolidated return regulations (or
similar provisions of state, local or foreign Tax Laws).
          Section 3.11 Employee Matters. (a) Section 3.11 of the Company
Disclosure Schedule sets forth a true, complete and correct list of each
“employee benefit plan” as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), whether or not subject to
ERISA, and each material employment, consulting, bonus, incentive or deferred
compensation, vacation, stock option or other equity-based, severance,
termination, retention, change of control, profit-sharing, fringe benefit or
other similar plan, program, agreement or commitment, whether written or
unwritten, for the benefit of any employee, former employee, director or former
director of any Company or any of its Subsidiaries entered into, maintained or
contributed to by any Company or any of its Subsidiaries or to which any Company
or any of its Subsidiaries is obligated to contribute, or with respect to which
any Company or any of its Subsidiaries has any liability, direct or indirect,
contingent or otherwise (including any liability arising out of an
indemnification, guarantee, hold harmless or similar agreement) or otherwise
providing benefits to any current, former or future employee, officer or
director of any Company or any of its Subsidiaries or to any beneficiary or
dependent thereof (such plans, programs, agreements and commitments, herein
referred to as the “Company Benefit Plans”). Section 3.11 of the Company
Disclosure Schedule identifies each Company Benefit Plan that Buyers shall
assume pursuant to Section 5.8(f) of this Agreement (including the LFG Deferred
Compensation Plans) or the Companies or their respective Subsidiaries shall
continue to maintain or sponsor (collectively, the “Assumed Plans”).
          (b) (i) Each of the Company Benefit Plans has been operated and
administered in all material respects in accordance with applicable law,
including, but not limited to, ERISA, the Code and in each case the regulations
thereunder; (ii) each Company Benefit Plan intended to be “qualified” within the
meaning of Section 401(a) of the Code, has received a favorable determination
letter from the Internal Revenue Service, or has pending an application for such
determination from the Internal Revenue Service with respect to those provisions
for which the remedial amendment period under Section 401(b) of the Code has not
expired, and, to the knowledge of Seller, there is not any reason why any such
determination letter should be revoked; (iii) with respect to each Company
Benefit Plan that is subject to Title IV or Section 302 of ERISA or Section 412
or 4971 of the Code, (A) as of the last day of the most recent plan year

22



--------------------------------------------------------------------------------



 



ended prior to the date hereof, as of the date hereof and as of the Closing
Date, the actuarially determined present value of all “benefit liabilities”
within the meaning of Section 4001(a)(16) of ERISA did and does not exceed the
then current value of assets of such Company Benefit Plan and (B) the amount of
such liabilities as of the last day of the most recent plan year ended prior to
the date hereof was properly reflected on the financial statements of Seller or
its applicable Subsidiary previously filed with the SEC; (iv) no Company Benefit
Plan provides material benefits, including, without limitation, death or medical
benefits (whether or not insured), with respect to current or former employees
or directors of any Company or its Subsidiaries beyond their retirement or other
termination of service, other than (A) coverage mandated by applicable law or
(B) death benefits or retirement benefits under any “employee pension plan” (as
such term is defined in Section 3(2) of ERISA); (v) no Controlled Group
Liability has been incurred by any Company, any of its Subsidiaries or any of
their respective ERISA Affiliates that has not been satisfied in full, and no
condition exists that presents a risk to the Companies, their Subsidiaries or
any of their respective ERISA Affiliates of incurring any such liability;
(vi) neither the Companies nor any of their Subsidiaries contributes on behalf
of employees of the Companies or any of their Subsidiaries to a “multiemployer
pension plan” (as such term is defined in Section 3(37) of ERISA) or a plan that
has two or more contributing sponsors at least two of whom are not under common
control, within the meaning of Section 4063 of ERISA; (vii) all material
contributions or other material amounts payable by the Companies or any of their
Subsidiaries with respect to each Company Benefit Plan in respect of current or
prior plan years have been paid or accrued in accordance with generally accepted
accounting principles; (viii) neither the Companies nor any of their
Subsidiaries has engaged in a transaction in connection with which the Companies
or any of their Subsidiaries reasonably could be subject to either a material
civil penalty assessed pursuant to Section 409 or 502(i) of ERISA or a material
tax imposed pursuant to Section 4975 or 4976 of the Code; and (ix) there is no
pending, threatened or anticipated claim (other than routine claims for
benefits) by, on behalf of or against any of the Company Benefit Plans or any
trusts related thereto which could reasonably be expected to result in any
material liability of the Companies or any of their Subsidiaries and, to the
knowledge of Seller, there is no existing condition, situation or set of
circumstances which could reasonably be expected to result in such a claim. Each
Company Benefit Plan that is a “nonqualified deferred compensation plan” within
the meaning of Section 409A(d)(1) of the Code and any award thereunder, in each
case that is subject to Section 409A of the Code, has been operated in
compliance in all material respects with Section 409A of the Code since
January 1, 2005, based upon a good faith, reasonable interpretation of
(A) Section 409A of the Code, and (B)(1) the proposed and final Treasury
Regulations issued thereunder and (2) Internal Revenue Service Notice 2005-1,
all subsequent Internal Revenue Service Notices and other interim guidance on
Section 409A of the Code.
          (c) Neither the Companies nor any of their Subsidiaries will, on and
after the Closing, have any liabilities or obligations for any Company Benefit
Plan which is not an Assumed Plan or a LFG Deferred Compensation Plan. For the
avoidance of doubt, the LandAmerica Financial Group, Inc. Cash Balance Plan is
not an Assumed Plan.
          (d) Neither the execution or delivery of this Agreement nor the
consummation of the transactions contemplated by this Agreement will, either
alone or in conjunction with any other event, (i) result in any material payment
or benefit becoming due or payable, or required to be provided, to any director,
employee or independent contractor of the Companies or any of their Subsidiaries
or to such individuals in the aggregate, (ii) materially increase the amount or
value of any benefit or compensation otherwise payable or required to be
provided to any such director, employee or independent contractor, (iii) result
in the acceleration of the time of payment, vesting, exercisability or funding
of any such benefit or compensation, (iv) result in

23



--------------------------------------------------------------------------------



 



any material limitation on the right of the Companies or any of their
Subsidiaries to amend, merge or terminate any Company Benefit Plan or related
trust, or (v) be considered a change in control for any purpose under any
Company Benefit Plan or related trust. No Company Benefit Plan provides for
(A) the reimbursement of excise Taxes under Section 4999 of the Code or any
income Taxes under the Code or (B) payments that would be non-deductible under
Code Sections 162(m) or 280G.
          (e) No labor organization or group of employees of the Companies or
any of their Subsidiaries has made a pending demand for recognition or
certification, and there are no representation or certification proceedings or
petitions seeking a representation proceeding presently pending or threatened to
be brought or filed, with the National Labor Relations Board or any other labor
relations tribunal or authority. There are no material organizing activities,
strikes, work stoppages, slowdowns, lockouts, arbitrations or grievances, or
other material labor disputes pending or threatened against or involving any of
the Companies or any of their Subsidiaries. Each of the Companies and its
Subsidiaries is in compliance in all material respects with all applicable laws
and collective bargaining agreements respecting employment and employment
practices, terms and conditions of employment, wages and hours and occupational
safety and health.
          (f) The Companies and their Subsidiaries do not maintain any material
Company Benefit Plans (i) outside of the U.S. or (ii) for the benefit of any
individual whose principal place of employment is outside of the U.S.
          (g) “Controlled Group Liability” means any and all liabilities
(i) under Title IV of ERISA, (ii) under Section 302 of ERISA, (iii) under
Sections 412 and 4971 of the Code, and (iv) as a result of a failure to comply
with the continuation coverage requirements of Section 601 et seq. of ERISA and
section 4980B of the Code.
          (h) “ERISA Affiliate” means any entity if it would have ever been
considered a single employer with the Companies under ERISA Section 4001(b) or
part of the same “controlled group” as either Company for purposes of ERISA
Section 302(d)(8)(C) or Code Sections 414(b) or (c) or a member of an affiliated
service group for purposes of Code Section 414(m).
          Section 3.12 Compliance with Applicable Law. (a) The Companies and
their respective Subsidiaries hold all licenses, franchises, permits and
authorizations necessary for the lawful conduct of their respective businesses
under and pursuant to each, and except as Publicly Disclosed have complied in
all respects with and are not in default in any respect under any, Law
applicable to the Companies or any of their Subsidiaries.
          (b) Each Company and each of its Subsidiaries has properly
administered all accounts for which it acts as a fiduciary, including accounts
for which it serves as a trustee, agent, custodian, personal representative,
guardian, or conservator in accordance with the terms of the governing documents
and applicable Law. None of the Companies, any of their Subsidiaries, or any
director, officer or employee of the Companies or of any of their Subsidiaries
has committed any breach of trust or fiduciary duty with respect to any such

24



--------------------------------------------------------------------------------



 



fiduciary account and the accountings for each such fiduciary account are true
and correct and accurately reflect the assets of such fiduciary account.
          Section 3.13 Certain Contracts. (a) None of the Companies nor any of
their Subsidiaries is a party to or bound by any contract, arrangement,
commitment or understanding (whether written or oral) (i) that is material to
the Companies and their Subsidiaries taken as a whole, (ii) that contains a
non-compete or client or customer non-solicit requirement or other provision
that restricts the conduct of, or the manner of conducting, any line of business
in any geographic area, or, to the knowledge of Seller, upon consummation of the
transactions contemplated hereby could restrict the ability of Buyers, the
Companies or any of their respective Subsidiaries to engage in any line of
business in any geographic area, (iii) that obligates any of the Companies or
any of its Subsidiaries to conduct business on an exclusive or preferential
basis with any third party or upon consummation of the transactions contemplated
hereby will obligate Buyers, the Companies or any of their respective
Subsidiaries to conduct business with any third party on an exclusive or
preferential basis, in any case of the preceding which is material, (iv) with or
to a labor union or guild (including any collective bargaining agreement),
(v) that pertains to a material joint venture or material partnership agreement;
(vi) that is an indenture, credit agreement, loan agreement, guarantee or other
agreement relating to material indebtedness of any Company or any of its
Subsidiaries, or of any third party for which the Companies or their
Subsidiaries is a guarantor or is otherwise liable; (vii) that requires the
Companies or any of their Subsidiaries to make an investment in, or otherwise
provide funds to, any person, in each case in an amount in excess of $1 million;
(viii) that is with an agency, broker, insurer or other person that accounted
for 1% or more of the sales of the Companies and their Insurance Subsidiaries,
taken as a whole, for the 12 months ended June 30, 2008; (ix) that provides for
the indemnification of any officer, director or employee of the Companies or any
of their Subsidiaries; or (x) that would prevent, materially delay or materially
impede the Companies’ ability to consummate the transactions contemplated by
this Agreement. Each contract, arrangement, commitment or understanding of the
type described in this Section 3.13(a), whether or not set forth in the Company
Disclosure Schedule, is referred to as a “Company Contract.”
          (b) (i) Each Company Contract is valid and binding on the applicable
Company or its applicable Subsidiary, enforceable against it in accordance with
its terms (subject to the Bankruptcy and Equity Exception), and is in full force
and effect, (ii) each Company and each of its Subsidiaries and, to Seller’s
knowledge, each other party thereto has duly performed all obligations required
to be performed by it to date under each Company Contract and (iii) no event or
condition exists that constitutes or, after notice or lapse of time or both,
will constitute, a breach, violation or default on the part of the applicable
Company or any of its Subsidiaries or, to Seller’s knowledge, any other party
thereto under any such Company Contract. No notice of default or termination has
been received under any Company Contract. There are no disputes pending or, to
Seller’s knowledge, threatened with respect to any Company Contract.
          Section 3.14 Risk Management Instruments. (a) “Derivative
Transactions” means any swap transaction, option, warrant, forward purchase or
sale transaction, futures transaction, cap transaction, floor transaction or
collar transaction relating to one or more currencies, commodities, bonds,
equity securities, loans, servicing rights, interest rates, prices, values, or
other financial or non-financial assets, credit-related events or conditions or
any

25



--------------------------------------------------------------------------------



 



indexes, or any other similar transaction or combination of any of these
transactions, including collateralized mortgage obligations or other similar
instruments or any debt or equity instruments evidencing or embedding any such
types of transactions, and any related credit support, collateral or other
similar arrangements related to such transactions.
          (b) All Derivative Transactions, whether entered into for the account
of either Company or any of its Subsidiaries or for the account of a customer of
any Company or any of its Subsidiaries, were entered into in the ordinary course
of business consistent with past practice and in accordance with prudent
practice and applicable laws, rules, regulations and policies of any Regulatory
Authority and in accordance with the investment, securities, commodities, risk
management and other policies, practices and procedures employed by such Company
and its Subsidiaries, and with counterparties believed at the time to be
financially responsible and able to understand (either alone or in consultation
with their advisers) and to bear the risks of such Derivative Transactions. All
of such Derivative Transactions are valid and binding obligations of a Company
or one of its Subsidiaries enforceable against it in accordance with their terms
(subject to the Bankruptcy and Equity Exception), and are in full force and
effect. The Companies and their Subsidiaries and, to Seller’s knowledge, all
other parties thereto have duly performed their obligations under the Derivative
Transactions to the extent that such obligations to perform have accrued and
there are no breaches, violations or defaults or allegations or assertions of
such by any party thereunder.
          Section 3.15 Investment Securities and Commodities. (a) Except as
would not reasonably be expected to have a Material Adverse Effect on the
Companies, each of the Companies and its Subsidiaries has good title to all
securities and commodities owned by it (except those sold under repurchase
agreements or held in any fiduciary or agency capacity), free and clear of any
Liens, except as set forth in Section 3.15 of the Company Disclosure Schedule.
Such securities and commodities are valued on the books of the Companies in
accordance with SAP in all material respects.
          (b) The Companies and their Subsidiaries and their respective
businesses employ investment, securities, commodities, risk management and other
policies, practices and procedures which are prudent and reasonable in the
context of such businesses.
          Section 3.16 Property. The applicable Company or one of its
Subsidiaries (a) has good and marketable title to all the properties and assets
reflected in the latest audited balance sheet included in its Statutory
Statements as being owned by such Company or one of its Subsidiaries or acquired
after the date thereof (except properties sold or otherwise disposed of since
the date thereof in the ordinary course of business) (the “Owned Properties”),
free and clear of all material Liens of any nature whatsoever, except
(i) statutory Liens securing payments not yet due, (ii) Liens for real property
Taxes not yet due and payable, (iii) easements, rights of way, and other similar
encumbrances that do not materially affect the use or value (as reflected in
each Company’s financial statements) of the properties or assets subject thereto
or affected thereby or otherwise materially impair business operations at such
properties and (iv) such imperfections or irregularities of title or Liens as do
not materially affect the use or value (as reflected in each Company’s financial
statements) of the properties or assets subject thereto or affected thereby or
otherwise materially impair business operations at such properties
(collectively, “Permitted Encumbrances”), and (b) is the lessee of all leasehold
estates reflected in the latest audited

26



--------------------------------------------------------------------------------



 



financial statements included in such Statutory Statements or acquired after the
date thereof (except for leases that have expired by their terms since the date
thereof) (collectively with the Owned Properties, the “Real Property”), free and
clear of all Liens of any nature whatsoever, except for Permitted Encumbrances,
and is in possession of the properties purported to be leased thereunder, and
each such lease is valid without default thereunder by the lessee or, to
Seller’s knowledge, the lessor. The Companies and their Subsidiaries own and
have good and valid title to, or have valid rights to use, all material tangible
personal property used by them in connection with the conduct of their
businesses, in each case, free and clear of all Liens, other than Permitted
Encumbrances. To Seller’s knowledge, neither the whole nor any portion of the
Real Property (x) has been damaged in any material respect or destroyed or
(y) is being or has been condemned or otherwise taken by any public authority,
nor has any such condemnation or taking been threatened in writing.
          Section 3.17 Intellectual Property.
          (a) Definitions. For purposes of this Agreement, the following terms
shall have the meanings assigned below:
          “Company IP” means all Intellectual Property owned, used, held for use
or exploited by any Company or any of its Subsidiaries.
          “Intellectual Property” means collectively, all intellectual property
and other similar proprietary rights in any jurisdiction throughout the world,
whether owned, used or held for use under license, whether registered or
unregistered, including such rights in and to: (i) trademarks, service marks,
brand names, certification marks, trade dress, logos, trade names and corporate
names and other indications of origin, and the goodwill associated with any of
the foregoing (collectively, “Trademarks”); (ii) patents and patent
applications, and any and all divisions, continuations, continuations-in-part,
reissues, continuing patent applications, provisional patent applications,
re-examinations, and extensions thereof, any counterparts claiming priority
therefrom, utility models, patents of importation/confirmation, certificates of
invention, certificates of registration and like rights, and inventions,
invention disclosures, discoveries and improvements, whether or not patentable;
(iii) trade secrets (including, those trade secrets defined in the Uniform Trade
Secrets Act and under corresponding foreign statutory law and common law),
business, technical and know-how information, non-public information, and
confidential information and rights to limit the use or disclosure thereof by
any person; (iv) all works of authorship (whether copyrightable or not),
copyrights and proprietary rights in copyrighted works including writings, other
works of authorship, and databases (or other collections of information, data,
works or other materials); (v) software, including data files, source code,
object code, firmware, mask works, application programming interfaces,
computerized databases and other software-related specifications and
documentation; (vi) designs and industrial designs; (vii) Internet domain names;
(viii) rights of publicity and other rights to use the names and likeness of
individuals; (ix) moral rights; and (x) claims, causes of action and defenses
relating to the past, present and future enforcement of any of the foregoing; in
each case of (i) to (ix) above, including any registrations of, applications to
register, and renewals and extensions of, any of the foregoing with or by any
Governmental Entity in any jurisdiction.

27



--------------------------------------------------------------------------------



 



          “License Agreement” means any legally binding contract, whether
written or oral, and any amendments thereto (including license agreements,
sub-license agreements, research agreements, development agreements,
distribution agreements, consent to use agreements, customer or client
contracts, coexistence, non assertion or settlement agreements), pursuant to
which any interest in, or any right to use or exploit any Intellectual Property
has been granted.
          “Licensed Company IP” means the Intellectual Property owned by a third
party that any Company or any of its Subsidiaries has a right to use or exploit
by virtue of a License Agreement.
          “Owned Company IP” means the Intellectual Property that is owned by
any Company or any of its Subsidiaries.
          (b) The Companies and their Subsidiaries collectively own all right,
title and interest in, or have the valid right to use, all of the Company IP,
free and clear of any Liens, and there are no obligations to, covenants to or
restrictions from third parties affecting either Company’s or its applicable
Subsidiary’s use, enforcement, transfer or licensing of the Owned Company IP. To
the knowledge of Seller, all Licensed Company IP is being used substantially in
accordance with the applicable License Agreement.
          (c) The Owned Company IP and Licensed Company IP constitute (i) all of
the Company IP and (ii) all the Intellectual Property necessary and sufficient
to conduct the businesses of the Companies and their Subsidiaries as they are
currently conducted, as they have been conducted since June 30, 2008.
          (d) The Owned Company IP and, to the knowledge of Seller, Licensed
Company IP, are valid, subsisting and enforceable.
          (e) Neither the Companies nor any of their Subsidiaries has infringed,
misappropriated or otherwise violated any Intellectual Property of any third
party. Neither the Companies nor any of their Subsidiaries has received any
written notice of infringement or conflict with the rights of any third party
with respect to the use or ownership of any Company IP.
          (f) To the knowledge of Seller, no Owned Company IP or Licensed
Company IP is being used or enforced in a manner that would result in the
abandonment, cancellation or unenforceability of such Intellectual Property. No
third party has infringed, misappropriated or otherwise violated any Owned
Company IP.
          (g) The Companies and their Subsidiaries have established and are in
material compliance with commercially reasonable security programs that are
designed to protect (i) the security, confidentiality and integrity of
transactions executed through their computer systems, including encryption and
other security protocols and techniques when appropriate and (ii) the security,
confidentiality and integrity of all confidential or proprietary data. Neither
the Companies nor any of their Subsidiaries (A) has suffered a material security
breach with respect to its data or systems, (B) has notified consumers of any
information security breach with respect to the information of such consumers or
(C) has notified employees of any information security breach with respect to
the information of such employees.

28



--------------------------------------------------------------------------------



 



          (h) The Companies and their Subsidiaries are in compliance in all
material respects with all of their privacy policies applicable to the
protection of consumer information and all applicable privacy laws and
regulations.
          Section 3.18 Environmental Liability. There are no legal,
administrative, arbitral or other proceedings, claims, actions, causes of action
or notices with respect to any environmental, health or safety matters or any
private or governmental environmental, health or safety investigations or
remediation activities of any nature, whether relating to the Real Property or
otherwise, seeking to impose, or that are reasonably likely to result in, any
liability or obligation of the Companies or any of their Subsidiaries arising
under Law, including any local, state or federal environmental, health or safety
statute, regulation or ordinance, or any other requirement of any Governmental
Entity, including the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, and any similar state laws, pending or
threatened against the Companies or any of their Subsidiaries. To the knowledge
of Seller, there is no reasonable basis for, or circumstances that are
reasonably likely to give rise to, any such proceeding, claim, action, cause of
action, notice, investigation, or remediation activities that would result in
any such liability or obligation of the Companies or any of their Subsidiaries.
Neither the Companies nor any of their Subsidiaries is subject to any agreement,
order, judgment, decree, letter or memorandum by or with any Governmental Entity
or third party imposing any liability or obligation with respect to any of the
foregoing.
          Section 3.19 Insurance Business Matters. (a) Each Company and each
Subsidiary of the Companies that conducts the business of insurance or
reinsurance (each, an “Insurance Subsidiary”) is: (i) duly licensed or
authorized as an insurance company in its jurisdiction of incorporation;
(ii) duly licensed, authorized or otherwise eligible to transact the business of
insurance in each other jurisdiction where it is required to be so licensed,
authorized or eligible; and (iii) duly licensed, authorized or eligible in its
jurisdiction of incorporation and each other applicable jurisdiction to write
each line of insurance reported as being written in the Statutory Statements.
Each jurisdiction in which any Company or any Insurance Subsidiary is domiciled,
commercially domiciled, licensed, authorized or eligible is set forth in
Section 3.19(a) of the Company Disclosure Schedule. There is no proceeding or
investigation pending or, to the knowledge of Seller, threatened which would
reasonably be expected to lead to the revocation, amendment, failure to renew,
limitation, suspension or restriction of any license, authorization or
eligibility of any Company or any Insurance Subsidiary to transact the business
of insurance.
          (b) The aggregate reserves for title insurance losses and loss
adjustment expenses, as reflected in each of the Statutory Statements, were
(i) computed on the basis of methodologies consistent in all material respects
with those used in computing the corresponding reserves in the prior fiscal
years (except as otherwise noted in the financial statements and notes thereto
included in such financial statements), (ii) include provisions for all title
insurance loss and loss adjustment expense reserves and related items reasonably
required to be established in accordance with applicable laws, (iii) were
determined in all material respects in accordance with generally accepted
actuarial standards consistently applied (except as otherwise noted in such
Statutory Statements) and (iv) were fairly stated in all material respects in
accordance with sound actuarial principles.

29



--------------------------------------------------------------------------------



 



          (c) All policies, binders, slips, certificates, and other agreements
of insurance issued or distributed by any Company or any Insurance Subsidiary in
any jurisdiction (“Insurance Contracts”) have been issued or distributed, to the
extent required by Law, on forms filed with and approved by all applicable
Insurance Departments, or not objected to by any such Insurance Department
within any period provided for objection, and all such forms comply with
applicable Laws. All premium rates with respect to the Insurance Contracts, to
the extent required by Law, have been filed with and approved by all applicable
Insurance Departments or were not objected to by any such Insurance Department
within any period provided for objection. All such premium rates comply with
applicable Laws and are within the amount permitted by such Laws. There are no
insurance policies issued, reinsured or assumed by any Company or any Insurance
Subsidiary that are currently in force under which any Company or any of its
Subsidiaries may be required to allocate profit or pay dividends to the holders
thereof. Each Company and each of its Subsidiaries is and has been marketing,
selling and issuing Insurance Contracts in compliance in all material respects
with all applicable Laws, all applicable orders and directives of all insurance
regulatory authorities and all market conduct recommendations resulting from
market conduct or other examinations of insurance regulatory authorities in the
respective jurisdictions in which such products have been marketed, issued or
sold.
          (d) All underwriting, management and administration agreements entered
into by any Company or Insurance Subsidiary are, to the extent required by Law,
in forms acceptable to all applicable Insurance Departments or have been filed
with and approved by all applicable Insurance Departments or were not objected
to by any such Insurance Department within any period provided for objection.
          (e) All advertising, promotional, sales and solicitation materials and
all product illustrations used by either Company or any Insurance Subsidiary or
any agent, broker, intermediary, manager or producer employed or engaged by
either Company or any Insurance Subsidiary are in compliance with applicable
Laws.
          (f) Each reinsurance contract, treaty or arrangement (including any
facultative agreements, indemnity agreements, or other agreements involving
cession or assumption of reinsurance, coinsurance, excess insurance, or
retrocessions and any terminated or expired reinsurance contract, treaty or
agreement under which there remains any outstanding material liability)
(“Reinsurance Contract”) to which any Company or any Insurance Subsidiary is a
party or by which any Company or any Insurance Subsidiary is bound or subject is
a valid and binding obligation of the parties thereto, is in full force and
effect, and is enforceable in accordance with its terms. None of the Companies,
any Insurance Subsidiary or, to the knowledge of Seller, any other party thereto
is in default with regard to any such Reinsurance Contract. There are no
disputes pending or, to the knowledge of Seller, threatened with respect to any
such Reinsurance Contract. No Company nor any Insurance Subsidiary is or has
been since January 1, 2005, party to any contract of financial reinsurance,
finite risk insurance or reinsurance or coinsurance that does not transfer
sufficient risk to the reinsurer to constitute reinsurance under SAP.
          (g) Each Company and each Insurance Subsidiary is entitled under
applicable Law to take full credit in its Statutory Statements for all amounts
recoverable by it pursuant to any Reinsurance Contract, and all such amounts
recoverable have been properly recorded in the

30



--------------------------------------------------------------------------------



 



books and records of account of the Companies and their Insurance Subsidiaries
and are properly reflected in the Statutory Statements. To Seller’s knowledge,
all such amounts recoverable by the Companies or any of their Insurance
Subsidiaries are fully collectible in due course. No Company nor any of its
Insurance Subsidiaries has received notice that any other party to any
Reinsurance Contract intends not to perform fully under any such Reinsurance
Contract, and, to Seller’s knowledge, the financial condition of each party to
each Reinsurance Contract pursuant to which any Company or any Insurance
Subsidiary has ceded any premiums is not impaired to the extent that a default
thereunder could reasonably be anticipated.
          (h) Since January 1, 2006, no rating agency has imposed conditions
(financial or otherwise) on retaining any currently held rating assigned to the
Companies or any Insurance Subsidiary or stated to the Companies that it is
considering lowering any rating assigned to any of the Companies or any
Insurance Subsidiary or placing any of the Companies or any Insurance Subsidiary
on an “under review” status. As of the date of this Agreement, each Company and
Insurance Subsidiary has the ratings set forth in Section 3.19(h) of the Company
Disclosure Schedule.
          (i) Seller has made available to Buyers true and complete copies of
all material actuarial reports prepared by actuaries, independent or otherwise,
from and after January 1, 2006, with respect to the Companies and their
Insurance Subsidiaries, and all material attachments, addenda, supplements and
modifications thereto. There have been no actuarial reports of a similar nature
covering any Company or any Insurance Subsidiary in respect of any period
subsequent to the latest period covered in such actuarial reports. The
information and data furnished by the Companies and their Subsidiaries to its
independent actuaries in connection with the preparation of such actuarial
reports were accurate in all material respects for the periods covered in such
reports.
          Section 3.20 Sufficiency of Assets. Except as set forth in
Section 3.20 of the Company Disclosure Schedule, upon the Closing, the Companies
and their Subsidiaries will have good and valid title to their properties and
assets and a valid leasehold interest in leasehold estates, free and clear of
all Liens, other than Permitted Encumbrances. Such assets and properties are in
such operating condition and repair as is suitable for the uses for which they
are used in the business of the Companies and their Subsidiaries, are not
subject to any condition which materially interferes with the use thereof by the
Companies and their Subsidiaries, and, when taken together with the services to
be received by, and the properties and assets and rights to be made available
to, the Companies and their Subsidiaries pursuant to the Transition Services
Agreement, will constitute all the properties, assets, interests in properties
and rights necessary to permit the Companies and their Subsidiaries to carry on
their business after the Closing substantially as conducted by the Companies and
their Subsidiaries prior thereto.
          Section 3.21 Intercompany Accounts and Agreements. (a) Section 3.21 of
the Company Disclosure Schedule contains a complete list of all existing
material intercompany arrangements (including those relating to goods, rights,
services or reinsurance arrangements) between Seller and its Affiliates (other
than the Companies and their Subsidiaries), on the one hand, and any of the
Companies or their Subsidiaries, on the other hand. For the avoidance of doubt,
Section 3.21 does not contain, and is not required to include, any such
intercompany arrangements or agreements to be established, entered into, or
executed and delivered pursuant to

31



--------------------------------------------------------------------------------



 



the terms of this Agreement. The parties thereto have complied with the terms
and conditions of all agreements listed in Section 3.21 of the Company
Disclosure Schedule.
          (b) No executive officer or director of Seller or any of its
Subsidiaries or any Company or any of its Subsidiaries owns, leases or licenses
or is an Affiliate of any person that owns, leases or licenses any assets (other
than de minimis assets) which are used by any Company or any of its Subsidiaries
to conduct its business as it is currently conducted. Except as set forth in
Section 3.21 of the Company Disclosure Schedule and except for any employment
agreement or other benefit or compensation arrangements to which any Company or
any of their Subsidiaries is a party, no Company nor any Subsidiary is a party
to any agreement, arrangement or other understanding with any executive officer
or director of any Company or any of its Subsidiaries.
          (c) None of the Companies or their Subsidiaries have any escrow
deposits at Centennial Bank.
          (d) No current or former executive officer or director of any Company
or any of its Subsidiaries has asserted any claim, charge, action or cause of
action against such Company or Subsidiary, except for immaterial and routine
claims for accrued vacation pay or accrued benefits under any Company Benefit
Plan.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYERS
     Subject to and as qualified by items disclosed in the disclosure schedule
(the “Buyer Disclosure Schedule”) delivered by Buyers prior to the execution of
this Agreement (which schedule sets forth, among other things, items the
disclosure of which is necessary or appropriate either in response to an express
disclosure requirement contained in a provision hereof or as an exception to one
or more representations or warranties contained in this Article IV, or to one or
more of Buyers’ covenants contained herein, provided, however, that disclosure
in any section of such schedule shall apply only to the indicated Section of
this Agreement except, with respect to a Section in Article IV, to the extent
that it is reasonably apparent on the face of such disclosure that such
disclosure is relevant to another Section of Article IV of this Agreement,
provided, further, that notwithstanding anything in this Agreement to the
contrary, (i) no such item is required to be set forth in such schedule as an
exception to a representation or warranty if its absence would not result in the
related representation or warranty being deemed untrue or incorrect under the
standard established by Section 10.1, and (ii) the mere inclusion of an item in
such schedule as an exception to a representation or warranty shall not be
deemed an admission that such item represents a material exception or material
fact, event or circumstance or that such item has had or would be reasonably
likely to have a Material Adverse Effect on Buyers), Buyers hereby jointly and
severally represent and warrant, as of the date hereof and as of the Closing
Date, to Seller as follows:
          Section 4.1 Organization. Each Buyer is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Nebraska. Each Buyer has the requisite corporate power and authority to own
or lease all of its respective properties and assets and to carry on its
respective business as it is now being conducted, and is duly licensed or

32



--------------------------------------------------------------------------------



 



qualified to do business in each jurisdiction in which the nature of the
business conducted by it or the character or location of the properties and
assets owned or leased by it makes such licensing or qualification necessary.
          Section 4.2 Authority; No Violation. (a) Each Buyer has full corporate
power and authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby. The execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby have been duly,
validly and unanimously approved and adopted by the Board of Directors of each
Buyer and no other corporate proceedings on the part of such Buyer are necessary
to approve this Agreement or to consummate the transactions contemplated hereby.
This Agreement has been duly and validly executed and delivered by each Buyer
and (assuming due authorization, execution and delivery by Seller) constitutes
the valid and binding obligation of such Buyer, enforceable against such Buyer
in accordance with its terms (subject to the Bankruptcy and Equity Exception).
          (b) Neither the execution and delivery of this Agreement by each
Buyer, nor the consummation by such Buyer of the transactions contemplated
hereby, nor compliance by such Buyer with any of the terms or provisions of this
Agreement, will (i) violate any provision of the Certificate of Incorporation of
such Buyer or the Bylaws of such Buyer, or (ii) assuming that the consents,
approvals and filings referred to in Section 4.3 are duly obtained and/or made,
(A) violate any Law, judgment, order, injunction or decree applicable to such
Buyer, any of its Subsidiaries or any of their respective properties or assets
or (B) violate, conflict with, result in a breach of any provision of or the
loss of any benefit under, constitute a default (or an event which, with notice
or lapse of time, or both, would constitute a default) under, result in the
termination of or a right of termination or cancellation under, accelerate the
performance required by, or result in the creation of any Lien upon any of the
respective properties or assets of such Buyer or any of its Subsidiaries under,
or trigger or change any rights or obligations (including any increase in
payments owed) or require the consent of any Person under, or give rise to a
right of cancellation, vesting, payment, exercise, suspension or revocation of
any obligation under any of the terms, conditions or provisions of any note,
bond, mortgage, indenture, deed of trust, license, lease, franchise, permit,
agreement or other instrument or obligation to which such Buyer or any of its
Subsidiaries is a party or by which any of them or any of their respective
properties or assets is bound or affected.
          Section 4.3 Consents and Approvals. Except for (a) the Regulatory
Approvals, (b) the Final Approval Order, (c) any notices or filings required
under the HSR Act, and (d) the Chapter 11 Court Order, no consents or approvals
of or filings or registrations with any Governmental Entity are necessary in
connection with the consummation by Buyers of the transactions contemplated by
this Agreement. No consents or approvals of or filings or registrations with any
Governmental Entity are necessary in connection with the execution and delivery
by Buyers of this Agreement.
          Section 4.4 Financial Ability. Each Buyer has the financial ability to
consummate the transactions contemplated by this Agreement to be consummated by
it.

33



--------------------------------------------------------------------------------



 



          Section 4.5 Brokers. Neither Buyer nor any Person acting on its behalf
has paid or become obligated to pay any fee or commission to any broker, finder
or intermediary for or on account of the transactions contemplated by this
Agreement.
          Section 4.6 Purchase Not for Distribution. The Shares to be acquired
by each Buyer under the terms of this Agreement will be acquired by such Buyer
for its own account and not with a view to distribution. Buyers will not resell,
transfer, assign or distribute any Shares, except in compliance with the
registration requirements of the Securities Act, and of any applicable state
securities laws, or pursuant to an available exemption therefrom.
ARTICLE V
COVENANTS
          Section 5.1 Conduct of Businesses Prior to the Closing Date. Except as
expressly permitted by this Agreement or with the prior written consent of
Buyers, during the period from the date of this Agreement to the Closing Date,
Seller shall cause the Companies and each of their Subsidiaries to (i) conduct
its business in the ordinary and usual course consistent with past practice and
in compliance in all material respects with all applicable Laws, (ii) use
reasonable best efforts to maintain and preserve intact its business
organization and management and advantageous business relationships with its
customers, suppliers and others having business dealings with it and retain the
services of its officers and key employees and (iii) take no action that is
intended to or would reasonably be expected to adversely affect or materially
delay the ability of Seller or Buyers to obtain any necessary approvals of any
Regulatory Agency or other Governmental Entity required for the transactions
contemplated hereby or of Seller, the Companies, or either Buyer to perform its
covenants and agreements under this Agreement or any Ancillary Document or to
consummate the transactions contemplated hereby.
          Section 5.2 Forbearances. Without limiting the generality of
Section 5.1 above, during the period from the date of this Agreement to the
Closing Date, except as set forth in Section 5.2 of the Company Disclosure
Schedule, or as expressly permitted by this Agreement or required by the
Nebraska Department of Insurance or the California Department of Insurance (but
without limiting the terms of Section 7.1(a)(v)), Seller shall not permit the
Companies or any of their Subsidiaries to, without the prior written consent of
Buyers:
          (a) incur any indebtedness for borrowed money, or assume, guarantee,
endorse or otherwise as an accommodation become responsible for the obligations
of any other individual, corporation or other entity;
          (b) (i) adjust, split, subdivide, combine or reclassify any of its
capital stock or issue or authorize the issuance of any other securities in
respect of, in lieu of or in substitution for shares of capital stock;
          (ii) make, declare or pay any dividend (whether in cash, stock or
other securities or property), or make any other distribution on, or directly or
indirectly redeem, purchase or otherwise acquire, directly or indirectly any
shares of its capital stock or of any of its Subsidiaries or of Seller or any of
its Affiliates or any securities or obligations convertible (whether currently
convertible or convertible only after the passage of time or

34



--------------------------------------------------------------------------------



 



the occurrence of certain events) into or exchangeable for any shares of its or
their capital stock (except dividends paid by any of the Subsidiaries of such
Company to such Company or to any of its wholly-owned Subsidiaries);
          (iii) grant any stock options, stock appreciation rights, restricted
shares, restricted stock units, deferred equity units, awards based on the value
of such Company’s or Subsidiary’s capital stock or other equity-based award with
respect to shares of such Company’s or Subsidiary’s capital stock, or grant any
individual, corporation or other entity any right to acquire any shares of its
capital stock; or
          (iv) issue any additional shares of capital stock or other securities;
          (c) except as required under applicable Law or the terms of any
Company Benefit Plan existing as of the date hereof, (i) increase in any manner
the compensation or benefits including severance benefits of any of the current
or former directors, officers or employees of a Company or its Subsidiaries
(collectively, “Employees”), (ii) pay any pension, severance or retirement
benefits to Employees, (iii) become a party to, establish, amend, commence,
participate in, terminate or commit itself to the adoption of any stock option
plan or other stock-based compensation plan, compensation (including any
employee co-investment fund), severance, pension, retirement, profit-sharing,
welfare benefit, or other employee benefit plan or agreement or employment
agreement with or for the benefit of any Employee (or newly hired employees),
(iv) accelerate the vesting of any long-term incentive compensation under any
Assumed Plans or any LFG Deferred Compensation Plan, or (v) enter into any
collective bargaining agreement with any labor organization, union or
association;
          (d) sell, transfer, pledge, lease, grant, license, mortgage, encumber
or otherwise dispose of any of its properties or assets to any Person other than
a Subsidiary, or create any Lien of any kind with respect to any such property
or asset, or cancel, release or assign any indebtedness to any such Person or
any claims held by any such Person, in each case other than in the ordinary
course of business consistent with past practice or pursuant to contracts in
force at the date of this Agreement;
          (e) enter into any new line of business or change in any material
respect its lending, investment, underwriting, risk and asset liability
management and other operating policies, except as required by applicable law,
regulation or policies imposed by any Governmental Entity;
          (f) transfer ownership, or grant any license or other rights, to any
person or entity of or in respect of any material Company IP, other than grants
of non-exclusive licenses pursuant to License Agreements entered into in the
ordinary course of business consistent with past practice;
          (g) acquire (whether by merger, consolidation or acquisition of stock
or assets or otherwise) any corporation, partnership or other business
organization or division thereof or, other than in the ordinary course of
business consistent with past practice, make any material investment either by
purchase of stock or securities, contributions to capital, property transfers,

35



--------------------------------------------------------------------------------



 



or purchase of any property or assets of any other Person, or under any
circumstances acquire any auction rate securities;
          (h) amend its charter or bylaws (or comparable organizational
documents), or terminate, amend or waive any provisions of any confidentiality
or standstill agreements in place with any third parties;
          (i) (i) amend or otherwise modify, except in the ordinary course of
business consistent with past practice, or knowingly violate, the terms of, or
terminate, any Company Contract, (ii) create, renew or amend any agreement or
contract or, except as may be required by applicable Law, other binding
obligation of the Companies or their Subsidiaries containing (A) any material
restriction on the ability of it or its Subsidiaries to conduct its business as
it is presently being conducted or (B) any material restriction on the ability
of the Companies or their Affiliates to engage in any type of activity or
business or (iii) enter into any new, or amend any existing, contract, agreement
or arrangement with any Affiliate;
          (j) commence or settle any material claim, action or proceeding;
          (k) take any action or willfully fail to take any action that is
intended or may reasonably be expected to result in any of the conditions to
this Agreement set forth in Article VI not being satisfied;
          (l) make, change or revoke any material election related to Taxes
(unless required by applicable Law), settle or compromise any material Tax
liability or agree to any material adjustment of any Tax attribute, enter into
any closing agreement related to Tax, consent to any extension or waiver of the
limitations period applicable to any Tax claim or assessment, or change any
taxable period or any Tax accounting method, fail to file any Tax Return when
due or fail to cause such Tax Returns when filed to be complete and accurate in
all material respects;
          (m) file or amend any material Tax Return, make or change any material
Tax election, or settle or compromise any material Tax liability, in each case,
other than in the ordinary course of business or as required by law;
          (n) make any capital expenditure in excess of $250,000 in the
aggregate or enter into any contract or commitment therefor;
          (o) enter into any contract for the purchase, sale or lease of real
property;
          (p) fail to keep in force bonds or insurance policies or replacement
or revised provisions providing insurance coverage with respect to the assets,
operations and activities of the Companies or any of their Subsidiaries as
currently in effect; or
          (q) agree to take, make any commitment to take, or adopt any
resolutions of its board of directors in support of, any of the actions
prohibited by, or any material action in furtherance of any of the actions
prohibited by, this Section 5.2.
          Section 5.3 Buyer Forbearances. Except as expressly permitted by this
Agreement or with the prior written consent of Seller or the Companies, during
the period from

36



--------------------------------------------------------------------------------



 



the date of this Agreement to the Closing Date, each Buyer shall not, and shall
not permit any of its Subsidiaries to, take any action that would, or willfully
fail to take any action that is intended to, result in any of the conditions set
forth in Article VI not being satisfied.
          Section 5.4 Access to Information. (a) Upon reasonable notice and
subject to applicable laws relating to the confidentiality of information,
Seller shall cause the Companies and each of their Subsidiaries to, afford to
the officers, employees, accountants, counsel, advisors, agents and other
Representatives of Buyers, reasonable access, during normal business hours
during the period prior to the Closing Date, to all its personnel, properties,
books, contracts, commitments and records, and, during such period, the
Companies shall, and shall cause each of their Subsidiaries to, make available
to each Buyer and its Representatives (i) a copy of each report, schedule,
registration statement and other document filed or received by it during such
period pursuant to the requirements of insurance laws (other than reports or
documents that such party is not permitted to disclose under applicable law) and
(ii) all other information concerning its business, operations, properties and
personnel as Buyers may reasonably request. Neither the Companies, nor any of
their Subsidiaries, shall be required to provide access to or to disclose
information where such access or disclosure would jeopardize the attorney-client
privilege of such party or contravene any law, rule, regulation, order,
judgment, decree, fiduciary duty or binding agreement (provided, Seller shall
cause the Companies to use reasonable best efforts to obtain waivers thereof
upon request by a Buyer) entered into prior to the date of this Agreement. The
parties shall make appropriate substitute disclosure arrangements under
circumstances in which the restrictions of the preceding sentence apply.
          (b) All information and materials provided pursuant to this Agreement
shall be subject to the provisions of the Confidentiality Agreement.
          Section 5.5 Notices of Certain Events. Buyers and Seller shall
promptly advise the other of any change or event (i) having or reasonably likely
to have a Material Adverse Effect on Buyers or the Companies, respectively, or
(ii) that it believes would or would be reasonably likely to cause or constitute
a material breach of any of its representations, warranties or covenants
contained in this Agreement; provided, however, that no such notification shall
affect the representations, warranties, covenants or agreements of the parties
(or remedies with respect thereto) or the conditions to the obligations of the
parties under this Agreement; and provided further that a failure to comply with
this Section 5.5 shall not constitute a breach of this Agreement or the failure
of any condition set forth in Article VI to be satisfied unless the underlying
Material Adverse Effect or material breach would independently result in the
failure of a condition set forth in Article VI to be satisfied.
          Section 5.6 Pre-Closing Arrangements. (a) Buyers and Seller shall
enter into, at the Closing, the Transition Services Agreement, the form of which
is attached hereto as Exhibit A. Except as set forth in Section 3.21 of the
Company Disclosure Schedule or identified by Buyers immediately prior to Closing
and set forth on Schedule 1.1(a)(iii) of the Transition Services Agreement, all
of the intercompany arrangements between Seller and its Subsidiaries and
Affiliates (other than the Companies and their Subsidiaries), on the one hand,
and any of the Companies or their Subsidiaries, on the other hand, including
those agreements listed in Section 3.21 of the Company Disclosure Schedule, will
be terminated immediately prior to the

37



--------------------------------------------------------------------------------



 



Closing and all intercompany balances previously disclosed to Buyers between
Seller and its respective Affiliates (other than the Companies and their
Subsidiaries), on the one hand, and any of the Companies or their Subsidiaries,
on the other hand, other than as set forth in Section 5.7(k), will be paid in
full and settled immediately prior to the Closing; provided, that all
intercompany Tax amounts shall be settled in accordance with Article VIII
hereof; and provided further that nothing in this Section 5.6(a) is intended to
terminate (A) any title insurance agency arrangement, (B) any service agreements
with Data Trace with respect to title plants or (C) any other intercompany
arrangement or agreement identified on Schedule 1.1(a)(iii) to the Transition
Services Agreement.
          (b) Intentionally Omitted.
          (c) Prior to Closing, Seller shall cause Commonwealth to distribute to
Seller all the title plants (as defined below) owned or licensed by Napa Land
Title Company, a California corporation (the “Napa Dividend”).
          (d) Notwithstanding any other provisions of this agreement, Buyers are
not acquiring any “title plants” (as that term is used in In re Fidelity
National Financial, Incorporated, FTC Docket C-3929 (Feb. 17, 2000)) serving any
of the California counties of Merced, Napa, San Benito, Tehama, Yolo, or San
Luis Obispo, and any such items shall be distributed to Seller prior to the
Closing.
          (e) Without limiting the generality of such term, the Transition
Services Agreement shall constitute a “Seller Ancillary Document.”
          (f) Prior to the Closing Date, Seller shall take all actions necessary
so that each Company Benefit Plan which is a nonqualified deferred compensation
plan (including for the avoidance of doubt each LFG Deferred Compensation Plan),
and the trust established pursuant to each such Company Benefit Plan, is amended
to provide that neither the execution and delivery of this Agreement nor the
consummation of any of the transactions contemplated hereby, either alone or in
conjunction with any other event, requires the funding of any such plan or
trust.
          Section 5.7 Regulatory Matters. (a) Subject to the terms and
conditions of this Agreement, each party will use its reasonable best efforts to
take, or cause to be taken, all actions, to file, or cause to be filed, all
documents and to do, or cause to be done, all things necessary, proper or
advisable to consummate the transactions contemplated by this Agreement,
including preparing and filing as promptly as practicable all documentation to
effect all necessary filings, consents, waivers, approvals, authorizations,
permits or orders from all third parties and Governmental Entities, including
all amendments to materials previously filed that are necessary to reflect
changes in this Agreement from the Initial Agreement.
          (b) Each of Buyers and Seller shall, upon request, furnish to the
other all information concerning itself (or in the case of Seller, the
Companies), its Subsidiaries, directors, officers and shareholders and such
other matters as may be reasonably necessary or advisable in connection with any
statement, filing, notice or application made by or on behalf of Buyers,

38



--------------------------------------------------------------------------------



 



Seller, the Companies, or any of their respective Subsidiaries to any
Governmental Entity in connection with the transactions contemplated by this
Agreement.
          (c) In furtherance and not in limitation of the foregoing, each party
hereto agrees to make or cause to be made an appropriate filing of a
Notification and Report Form pursuant to the HSR Act with respect to the
transactions contemplated by this Agreement as promptly as practicable after the
date hereof (and in any event within 5 business days) and to make, or cause to
be made, the filings and authorizations, if any, required under any other
Regulatory Laws as promptly as reasonably practicable after the date hereof and
to supply as promptly as reasonably practicable any additional information and
documentary material that may be requested pursuant to the HSR Act and to take
or cause to be taken all other actions necessary, proper or advisable consistent
with this Section 5.7 to cause the expiration or termination of the applicable
waiting periods, or receipt of required authorizations, as applicable, under the
HSR Act or any other Regulatory Laws as soon as practicable. In furtherance and
not in limitation of the foregoing, the parties shall request and shall use
reasonable best efforts to obtain early termination of the waiting period under
the HSR Act.
          (d) Each of Buyers, on the one hand, and Seller and the Companies, on
the other hand, shall, in connection with the efforts referenced in
Section 5.7(c) to obtain all requisite approvals and authorizations for the
transactions contemplated by this Agreement, use its reasonable best efforts to
(i) cooperate in all respects with each other in connection with any filing or
submission and in connection with any investigation or other inquiry, including
any proceeding initiated by a private party; (ii) subject to applicable legal
limitations and the instructions of any Governmental Entity, keep the other
party reasonably informed of any communication received by such party from, or
given by such party to, the Federal Trade Commission (the “FTC”), the Antitrust
Division of the Department of Justice (the “DOJ”) or any other Governmental
Entity and of any communication received or given in connection with any
proceeding by a private party, in each case regarding any of the transactions
contemplated hereby; and (iii) subject to applicable legal limitations and the
instructions of any Governmental Entity, permit the other party to review in
advance any communication (provided that the parties may redact references to
the value of this transaction or alternatives to this transaction) to be given
by it to, and consult with each other in advance of any meeting or conference
with, the FTC, the DOJ or any other Governmental Entity or, in connection with
any proceeding by a private party, with any other person, and to the extent
permitted by the FTC, the DOJ or such other applicable Governmental Entity or
other person, give the other party the opportunity to attend and participate in
such meetings and conferences.
          (e) In furtherance and not in limitation of the covenants of the
parties contained in Sections 5.7(c) and 5.7(d), if any objections are asserted
with respect to the transactions contemplated hereby under any Law or if any
suit is instituted (or threatened to be instituted) by the FTC, the DOJ or any
other applicable Governmental Entity or any private party challenging any of the
transactions contemplated hereby as violative of any Law or which would
otherwise prevent, materially impede or materially delay the consummation of the
transactions contemplated hereby, each of Buyers, on the one hand, and Seller
and the Companies, on the other hand, shall use their reasonable best efforts to
(x) take, or cause to be taken, all other actions and (y) do, or cause to be
done, all other things necessary, proper or advisable to consummate and make
effective the transactions contemplated hereby, including taking all such

39



--------------------------------------------------------------------------------



 



further action as may be necessary to resolve such objections, if any, as the
FTC, the DOJ, state antitrust enforcement authorities or competition authorities
of any other nation or other jurisdiction may assert under any Law with respect
to the transactions contemplated hereby, and to avoid or eliminate each and
every impediment under any Law that may be asserted by any Governmental Entity
with respect to the transactions contemplated by this Agreement so as to enable
the Closing to occur as soon as reasonably practicable (and in any event no
later than the End Date), in each case as may be required in order to avoid the
entry of, or to effect the dissolution of, any injunction, temporary restraining
order or other order in any suit or proceeding which would otherwise have the
effect of preventing the Closing or delaying the Closing beyond the End Date;
provided that neither the Companies nor any of their Subsidiaries shall become
subject to, or consent or agree to or otherwise take any action with respect to,
any requirement, condition, understanding, agreement or order of a Governmental
Entity to sell, to hold separate or otherwise dispose of, or to conduct,
restrict, operate, invest or otherwise change the assets or business of the
Companies or any of their Affiliates, unless such requirement, condition,
understanding, agreement or order is binding on the Companies only in the event
that the Closing occurs. Notwithstanding anything to the contrary in this
Section 5.7 or elsewhere in this Agreement, Buyers shall not be required to
agree to or accept (but in their discretion may agree to or accept), and Seller
shall not, and shall not permit the Companies, without the prior written consent
of Buyers, to, agree to or accept, unless requested to do so by Buyers (subject
to the proviso to the immediately preceding sentence) any condition sought by
any Governmental Entity or other person in connection with any consent or
approval required to complete or otherwise in connection with the transactions
contemplated by this Agreement that (A) seeks to prohibit or limit in any
material respect the ownership or operation by the Companies, their
Subsidiaries, either Buyer or any of their Affiliates of the business or assets
of any of them, or to compel the Companies or either Buyer or any of their
Affiliates to dispose of or hold separate any significant portion of their
business or assets as a result of the transactions contemplated hereby,
(B) seeks to impose limitations on the ability of either Buyer to acquire, hold,
or exercise full rights of direct or indirect ownership of the Companies or any
of their Subsidiaries, including the right to vote the capital stock of the
Companies on all matters properly presented to the shareholders of the Companies
and the rights to declare or pay dividends on any capital stock of the Companies
or any of their Subsidiaries, (C) seeks to prohibit either Buyer or any of its
Subsidiaries from effectively controlling in any material respect the business
or operations of such Buyer, the Companies or any of their respective
Subsidiaries and their Affiliates, (D) would individually or in the aggregate
reasonably be expected to significantly and adversely affect the benefits, taken
as a whole, that either Buyer reasonably expects to derive from the consummation
of the transactions contemplated by this Agreement or (E) would individually or
in the aggregate reasonably be expected to significantly and adversely affect
the business, financial condition or results of operations of the Companies and
their Subsidiaries, taken as a whole.
          (f) Subject to Section 5.7(e), in the event that any administrative or
judicial action or proceeding is instituted (or threatened to be instituted) by
a Governmental Entity or private party challenging the transactions contemplated
by this Agreement, or any other agreement contemplated hereby, Seller and Buyers
each shall cooperate in all respects with each other and use its respective
reasonable best efforts to contest and resist any such action or proceeding and
to have vacated, lifted, reversed or overturned any decree, judgment, injunction
or other order, whether temporary, preliminary or permanent, that is in effect
and that prohibits, prevents or restricts consummation of the transactions
contemplated by this Agreement.

40



--------------------------------------------------------------------------------



 



          (g) Each of Buyers and Seller and the Companies shall promptly advise
the other upon receiving any communication from any Governmental Entity the
consent or approval of which is required for consummation of the transactions
contemplated by this Agreement that causes such party to believe that there is a
reasonable likelihood that any requisite Regulatory Approval will not be
obtained or that the receipt of any such approval may be materially delayed.
          (h) In furtherance and not in limitation of the covenants of the
parties contained in Sections 5.7(a), (d), (e) or (f), with respect to the
consents, waivers, approvals, authorizations and permits sought to be obtained
from third parties (other than from Governmental Entities) (“Third Party
Consents”), the costs paid to any third party with respect to Third Party
Consents shall be borne 50% by Seller and 50% by Buyers. To the extent that a
party seeking a Third Party Consent is unable to obtain such Third Party Consent
for anything necessary, proper or advisable to consummate the transactions
contemplated by this Agreement, such party shall obtain acceptable alternative
arrangements, with the other party’s participation, cooperation and approval;
provided, that the costs paid to any third party with respect to obtaining any
acceptable alternative arrangement shall be borne 50% by Seller and 50% by
Buyers; provided further, that this obligation shall survive Closing.
          (i) As used in this Agreement, the term “Regulatory Laws” means any
Law enacted by any Governmental Entity relating to antitrust matters, insurance,
or regulating competition.
          (j) As used in this Agreement, the term “Law” means applicable
statutes, common laws, rules, ordinances, regulations, codes, orders, judgments,
injunctions, writs, decrees, governmental guidelines or interpretations having
the force of law or bylaws, in each case, of a Governmental Entity.
          (k) Subject to the last sentence hereof, at the Closing, Buyers will
repay on behalf of Seller and its applicable Subsidiaries the aggregate amount
of intercompany receivables due from Seller or its Subsidiaries to LTIC and to
Commonwealth of the types that were treated as admitted assets as of
September 30, 2008, the aggregate amount of which intercompany receivables as of
September 30, 2008 is set forth on Section 5.7(k) of the Company Disclosure
Schedule. To the extent that the amount of such intercompany receivables at
Closing exceeds the aggregate amount set forth on such Section 5.7(k) of the
Company Disclosure Schedule (any such excess, a “Receivables Overage”), the
amount of such Receivables Overage shall reduce the cash portion of the Purchase
Price as described in Article II hereof. At all times between the date of this
Agreement and the Closing Date, Seller shall not, and shall not cause its
Subsidiaries to, take actions for the purpose of increasing the amount of the
intercompany receivables, and any inflows and outflows among Seller, the
Companies and their respective Subsidiaries shall be effected in the ordinary
course of business. Prior to Closing, Seller shall inform Buyers as to the
amount of such intercompany receivables and Receivables Overage that will exist
as of the Closing Date, supported with evidence reasonably satisfactory to
Buyers. Seller covenants that in no event shall the amount of the Receivables
Overage at Closing exceed $5 million, or such lower amount as shall have been
taken into account in effecting any Purchase Price reduction described in
Section 2.6(i)(y).

41



--------------------------------------------------------------------------------



 



          Section 5.8 Employees.
          (a) For all purposes (including purposes of vesting, eligibility to
participate and level of benefits) under each employee benefit plan maintained
by Buyers or any of their Subsidiaries, Buyers shall cause such employee benefit
plan to recognize the service of each employee who is actively employed by the
Companies and their Subsidiaries on the Closing Date (collectively, the “Covered
Employees”) to the same extent such service was recognized immediately prior to
the Closing Date under a comparable Company Benefit Plan in which such Covered
Employee was eligible to participate immediately prior to the Closing Date;
provided that the foregoing shall not apply with respect to benefit accrual
under defined benefit pension plans or to the extent such operation would result
in a duplication of benefits for a Covered Employee with respect to the same
period of service or to the extent such period of service is not recognized
under the applicable Buyer employee benefit plan for its similarly situated
employees. In addition, and without limiting the generality of the foregoing,
(i) each Covered Employee shall be immediately eligible to participate, without
any waiting time, in any and all employee benefit plans maintained by Buyers or
any of their Subsidiaries to the extent coverage under such plans is comparable
to, and a replacement for, a Company Benefit Plan in which such Covered Employee
participated immediately before the consummation of the transactions
contemplated by this Agreement, and (ii) with respect to any health, dental,
vision or other welfare plans of Buyers or any of their Subsidiaries (other than
the Companies and their Subsidiaries) in which any Covered Employee is eligible
to participate for the plan year in which such Covered Employee is first
eligible to participate, Buyers shall use their reasonable best efforts to
(x) cause any pre-existing condition limitations or eligibility waiting periods
under such Buyer or Subsidiary plan to be waived with respect to such Covered
Employee, to the extent such limitation would have been waived or satisfied
under the Company Benefit Plan in which such Covered Employee participated
immediately prior to the Closing Date, and (y) recognize any health, dental or
vision expenses incurred by such Covered Employee in the plan year that includes
the Closing Date for purposes of any applicable deductible and annual
out-of-pocket expense requirements under any such health, dental or vision plan
of Buyers or any of their Subsidiaries.
          (b) The Covered Employees shall remain covered through the date that
is 60 days after Closing Date (or a shorter period after the Closing Date, at
Buyers’ option) under the Seller’s health and welfare plans that provided
health, dental and vision benefits to such Covered Employees immediately prior
to the Closing Date (the “LFG Health Plans”) (the date through which the Covered
Employees remain covered by the LFG Health Plans, the “Coverage Cut-Off Date”),
immediately following which the Covered Employees shall be covered by the health
and welfare plans maintained by Buyers and their Subsidiaries pursuant to
Section 5.8(a) of this Agreement. Buyers shall cause the Companies to pay to
Seller the amount of covered health, dental and vision claims incurred by the
Covered Employees through the Coverage Cut-Off Date to the extent such claims
are not paid as of the Closing Date, less Covered Employee premiums actually
paid to Seller on and after the Closing Date or paid to Buyers or the Companies
and transferred to Seller on and after the Closing Date. In no event shall the
operation of this Section 5.8(b) result in duplication of payments in respect of
an obligation under this Section 5.8(b).
          (c) Effective as of the Closing Date, FNF or its designee (which shall
be one of the Companies or another wholly-owned subsidiary of FNF) shall assume
sponsorship of, and

42



--------------------------------------------------------------------------------



 



all obligations under, the Company Benefit Plans set forth on Section 5.8(c) of
the Company Disclosure Schedule (the “LFG Deferred Compensation Plans”). Prior
to the Closing Date, Seller and FNF shall take any and all actions required such
that, effective as of the Closing, FNF or its designee (which shall be one of
the Companies or another wholly-owned subsidiary of FNF) shall (i) (A) assume
sponsorship of, and all obligations under, the LFG Deferred Compensation Plans,
and (B) discharge all obligations under such LFG Deferred Compensation Plans,
(ii) be the grantor and the ‘‘Company’’ under each rabbi trust (the “Rabbi
Trusts”) established in connection with the LFG Deferred Compensation Plans of
which Seller is the current grantor, such that the assets in the Rabbi Trusts
will be available for the payment of benefits under the LFG Deferred
Compensation Plans, and (iii) be the owner of all corporate owned life insurance
policies purchased as a funding source for the LFG Deferred Compensation Plans.
          (d) At or prior to Closing, Seller shall vest, or cause to be vested,
each Covered Employee in all Company Benefit Plans which are not Assumed Plans,
including but not limited to any equity awards.
          (e) Notwithstanding any provision in any agreement by and between
Seller or any of its Affiliates and Buyers or any of their Affiliates, each
Buyer or any of its Affiliates may make offers of employment on such terms as it
shall determine to be effective on or after the Closing Date to any employees of
Seller and its Affiliates which employees primarily provide services to the
Companies or any of their Subsidiaries, including, but not limited to, the seven
personnel currently managing the Dallas Data Center facility located at 2201 W.
Plano Parkway, Plano, Texas. Further, Buyers may assume the real estate and
equipment leases in respect of the foregoing facility dedicated to serving the
Companies, subject to the receipt of any third party waiver, consent or approval
and subject to any required approval by the Chapter 11 Court.
          (f) From and after the Closing Date, (i) Buyers or their Affiliates
shall (x) assume, or cause the Companies to continue, as the case may be,
sponsorship of, and all liabilities under, each Assumed Plan and (y) assume or
discharge all obligations under such Assumed Plans as of the Closing Date and
(ii) Buyers shall, or shall cause their Subsidiaries to, honor, in accordance
with the terms thereof as in effect as of the date hereof or as may be amended
after the date hereof (i) with the prior written consent of Buyers or (ii) as
permitted pursuant to Section 5.2(c) of this Agreement, each Assumed Plan.
          (g) Nothing in this Section 5.8 shall be construed to limit the right
of Buyers or any of their Subsidiaries (including, following the Closing Date,
the Companies and their Subsidiaries) to amend or terminate any Assumed Plan or
other employee benefit plan, to the extent such amendment or termination is
permitted by the terms of the applicable plan, nor shall anything in this
Section 5.8 be construed to prohibit the Buyers or any of their Subsidiaries
(including, following the Closing Date, the Companies and their Subsidiaries)
from terminating the employment of any particular Covered Employee following the
Closing Date.
          (h) Without limiting the generality of Section 10.8, the provisions of
this Section 5.8 are solely for the benefit of the parties to this Agreement,
and no current or former employee, director or independent contractor or any
other individual associated therewith shall be regarded for any purpose as a
third-party beneficiary of this Agreement, and nothing herein

43



--------------------------------------------------------------------------------



 



shall be construed as an amendment to any Company Benefit Plan or other employee
benefit plan for any purpose.
          (i) From and after the date hereof, notwithstanding any other
provision of this Agreement, in no event shall the Companies or their
Subsidiaries indemnify or reimburse Seller or any of its Subsidiaries or
Affiliates (other than the Companies or their Subsidiaries) in respect of any
severance or change of control benefits payable by Seller or any such
Subsidiaries and Affiliates (other than benefits payable by the Companies and
their Subsidiaries, with respect to which Seller and its Subsidiaries shall not
be responsible), under any existing cost-reimbursement arrangement or otherwise.
For purposes of this provision, Seller’s Subsidiaries shall not include the
Companies and their Subsidiaries.
          (j) FNF and Seller hereby agree that effective as of the Closing, all
restrictions under the Confidentiality Agreement on the solicitation or hiring
of any executive or employee are hereby deemed deleted, including the second
full paragraph on page three thereof. In addition, all such restrictions shall
be deemed deleted if any of the following has not occurred or been granted on or
before December 22, 2008: (i) the Final Approval Order (other than with respect
to UCTIC, if applicable), (ii) the approval by the Nebraska Department of
Insurance of the Form A filing with respect to the acquisition of the Companies,
(iii) the approval by the New Jersey Department of Banking and Insurance of the
Form A filing with respect to the acquisition of CNJ, (iv) the Chapter 11 Court
Order, or (v) the waiting period (and any extension thereof) applicable to the
transactions contemplated hereby under the HSR Act shall have been terminated or
shall have expired. Further, following the date hereof Buyers and their
Affiliates shall be permitted to discuss (i) with agents their continued roles
with the Companies and their Subsidiaries or with Buyers or their other
Affiliates following the Closing, and (ii) with customers the transactions
contemplated hereby, and in each case to provide them assurances with respect
thereto.
          (k) Seller shall cause the enrolled actuary (the “Plan Actuary”) for
the LandAmerica Cash Balance Plan (the “Cash Balance Plan”) to calculate the
benefit obligation under the Cash Balance Plan as of a date not more than five
business days prior to the Closing Date (such date, the “Calculation Date”),
such benefit obligation to be the sum of (i) the amount of the cash balance
account as of the Calculation Date in respect of each Cash Balance Plan
participant who is, on the Calculation Date, or could be following the
Calculation Date, entitled to receive Cash Balance Plan benefits in the form of
a lump sum, plus (ii) the aggregate benefit obligation in respect of all Cash
Balance Plan participants not described in the preceding clause (i), computed on
an accounting (ongoing) basis (not on a termination basis) using the same
methodology utilized to determine the “benefit obligation at end of year” in
Seller’s Form 10-K for the year ended December 31, 2007; provided that the
interest rate used to make such calculation shall be the prevailing interest
rate used by Mercer (the Cash Balance Plan’s enrolled actuary) as of the
Calculation Date to compute benefit obligations of defined benefit plans of its
clients generally (the amount of such benefit obligation calculated hereunder,
the “Current Benefit Obligation”). In the event that the Current Benefit
Obligation exceeds the market value of the LandAmerica Cash Balance Plan’s
assets on the Calculation Date (such excess, if any, the “Funding Amount”), upon
the Closing, Seller shall contribute to the LandAmerica Cash Balance Plan from
the Purchase Price proceeds cash in an amount equal to the Funding Amount. In
such event, Buyers shall be entitled to fund these amounts on behalf of Seller
directly to the Cash

44



--------------------------------------------------------------------------------



 



Balance Plan from the Purchase Price. For the avoidance of doubt, the Chapter 11
Court Order shall require such funding, if any, on the part of Seller. In
addition, Seller agrees that, prior to the Closing, it shall not take action or
initiate any proceeding to terminate the Cash Balance Plan.
          Section 5.9 Certain Transfers and Licenses.
          (a) Rights in Certain Trademarks and Contracts. Prior to or at the
Closing or as promptly as practicable thereafter, and subject to the receipt of
any third party waiver, consent or approval and subject to any required approval
by the Chapter 11 Court, Seller shall transfer or assign, or cause to be
transferred or assigned to the Companies and their Subsidiaries (i) all
Intellectual Property owned by Seller or its Subsidiaries or Affiliates (other
than the Companies and their Subsidiaries) that is used solely in the businesses
of the Companies and their Subsidiaries, (ii) all rights in and to the name
“Commonwealth,” “United Title,” “United Capital Title,” “Lawyers Title” and any
of the names and trademarks set forth on Section 5.9(a)(ii) of the Company
Disclosure Schedule owned by Seller or its Subsidiaries or Affiliates (other
than the Companies and their Subsidiaries), (iii) each contract, arrangement,
commitment or understanding to which Seller or its Subsidiaries or Affiliates
(other than the Companies and their Subsidiaries) is a party that relates to the
use of Intellectual Property solely in connection with the businesses of the
Companies and their Subsidiaries; and (iv) any contract, arrangement, commitment
or understanding set forth on Section 5.9(a)(iv) of the Company Disclosure
Schedule. Such transfers shall be at no additional cost to Buyers, the Companies
or their respective Subsidiaries and Affiliates. For the avoidance of doubt,
none of the Intellectual Property set forth on Section 5.9(a)(v) of the Company
Disclosure Schedule nor rights in the words “LandAmerica” nor derivatives
thereof nor the LandAmerica logo nor derivatives thereof shall be transferred or
assigned to the Companies or their Subsidiaries.
          (b) License to Certain Trademarks. Effective as of the Closing Date,
Seller and its Subsidiaries and Affiliates (other than the Companies and their
Subsidiaries), hereby grant to the Companies and their Subsidiaries (each a
“Company Licensed Party” and together the “Company Licensed Parties”) a
worldwide, royalty-free, fully paid up, non-exclusive, sublicenseable to
Affiliates of Buyers (on multiple levels), non-transferable (except as set forth
herein) right and license to use all Trademarks owned by Seller or its
Subsidiaries or Affiliates (other than the Companies and their Subsidiaries) and
used in the businesses of the Companies and their Subsidiaries as of the date
hereof, including those on Section 5.9(a)(v) of the Company Disclosure Schedule
(“Seller Trademarks”), on any materials that prior to Closing included any
Seller Trademarks, including signage, advertising, promotional materials,
software, packaging, inventory, electronic materials, collateral goods,
stationery, business cards, web sites, invoices, receipts, forms, product,
training and service literature and materials and other materials (“Materials”)
in connection with the respective businesses of a Company Licensed Party for
(x) a period of 180 days following the Closing Date for such Materials that do
not require approvals from any Governmental Entity to be modified; and (y) the
period of time following the Closing Date until 180 days after all applicable
Governmental Entities have granted the Licensed Parties approval to modify
Materials that require such approvals to be modified; provided, that the
applicable Company Licensed Party use commercially reasonable efforts to obtain
such approvals from the applicable Governmental Entities as promptly as possible
after the Closing Date. Subject to applicable Law, the Company Licensed Parties’
use of the Seller Trademarks during the applicable term as set forth in this
Section 5.9(b) shall be only with Seller’s prior

45



--------------------------------------------------------------------------------



 



written consent (which consent is deemed given for all uses of the Seller
Trademarks as they are used in the businesses of the Companies and their
Subsidiaries as of the date hereof). No Company Licensed Party shall be required
to remove or replace any Seller Trademarks from any Materials that were
distributed prior to Closing or during the term of the license set forth in this
Section 5.9(b).
          (c) License to Certain Owned Intellectual Property. Effective as of
the Closing Date, Seller and its Subsidiaries and Affiliates (other than the
Companies and their Subsidiaries), shall grant to the Company Licensed Parties a
perpetual, irrevocable, worldwide, royalty-free, fully paid-up, non-exclusive,
sublicenseable to Affiliates of Buyers (on multiple levels) right and license,
in and to all Intellectual Property owned by Seller and its Affiliates
immediately following the Closing Date (other than Seller Trademarks), that is
or was used in or in connection with any of the respective businesses of the
Company Licensed Parties and that is embedded in the systems or Intellectual
Property of the Companies or their Subsidiaries, for use in and in connection
with the respective businesses of such Company Licensed Parties. The foregoing
license shall be fully transferable, but only in connection with the sale of
such systems or Intellectual Property of the Company Licensed Parties.
          Section 5.10 Possible Transfer of Certain Assets.
          (a) Southland Assets. The parties acknowledge that it may be
economically efficient and optimal if the assets owned by Seller or its
Affiliates or Subsidiaries known as ‘‘Southland’’ (the ‘‘Southland Assets’’)
were joined with the businesses conducted and assets owned by the Companies and
their Subsidiaries. Accordingly, on or before the Closing, Seller shall provide
Buyers with a detailed description of the Southland Assets. At the sole election
of Buyers, the parties shall negotiate to provide for the transfer or assignment
(by Seller or its applicable Affiliates) of the Southland Assets (and the
assumption of the related liabilities) to Buyers or one of their Subsidiaries or
Affiliates, as directed by Buyers, for consideration to be mutually agreed. The
parties will act in good faith to determine if Schedule 1.1(a)(i) or Schedule
1.1(a)(ii) or both of the Transition Services Agreement should be modified to
include any Corporate Services (as defined in the Transition Services Agreement)
necessary to support the Southland Assets and, if so, amend the applicable
schedules thereto and provide the necessary Corporate Services in accordance
with the Transition Services Agreement. The foregoing shall be subject to
receipt of any necessary approval by the Chapter 11 Court.
          (b) Other Assets. The parties acknowledge that it may be economically
efficient and optimal if certain other businesses owned by Seller or its
Affiliates or Subsidiaries (other than the Companies and their Subsidiaries)
that are tangential (but integral) to the title business (e.g., production
resources and claims services) (the “Other Assets”) were joined with the
businesses conducted and assets owned by the Companies and their Subsidiaries.
Accordingly, on or before the Closing, Seller shall provide Buyers with a
detailed description of the Other Assets. At the sole election of Buyers, the
parties shall negotiate to provide for the transfer or assignment (by Seller or
its applicable Affiliates) of the Other Assets (and the assumption of the
related liabilities) to the Companies, Buyers or one of its or their
Subsidiaries or Affiliates, as directed by Buyers, for consideration to be
mutually agreed. The parties will act in good faith to determine if
Schedule 1.1(a)(i) or Schedule 1.1(a)(ii) or both of the Transition Services
Agreement should be modified to include any Corporate Services necessary to
support

46



--------------------------------------------------------------------------------



 



the Other Assets and, if so, amend the applicable schedules thereto and provide
the necessary Corporate Services in accordance with the Transition Services
Agreement. The foregoing shall be subject to receipt of any necessary approval
by the Chapter 11 Court.
          (c) Transfer of Certain Software. On or before the conclusion of the
term of the Transition Services Agreement, and subject to the receipt of any
third party waiver, consent or approval and subject to any required approval by
the Chapter 11 Court, at Buyers’ option and in Buyers’ sole discretion, Seller
shall transfer or assign (or cause to be transferred and assigned) to the Buyers
or the Companies or their Subsidiaries any third party software licenses or any
hardware owned by or licensed to Seller or its Subsidiaries or Affiliates (other
than the Companies and their Subsidiaries) that is primarily used in the
operation of the businesses by Companies or their Subsidiaries; to the extent
that there are any costs payable to a third party to consent to such transfer or
assignment, such costs shall be borne by Buyers. Such transfers or assignments,
with respect to Seller or its Subsidiaries or Affiliates, shall be at no
additional costs to Buyers, the Companies or their Subsidiaries. With respect to
third party software licenses or hardware that is primarily used by Seller or
its Subsidiaries or Affiliates in the operation of their businesses and that is
also used in the operation of the businesses of the Companies and their
Subsidiaries, Seller will notify Buyers as promptly as practicable after the
date of this Agreement and the parties shall work together to determine whether
the parties can continue to jointly use such software and hardware upon Closing;
if such software or hardware cannot be jointly used upon Closing, then, at
Buyers’ sole option and in Buyers’ sole discretion, the parties shall obtain
alternative sources therefor as of the Closing or Seller shall provide such
software or hardware as a Corporate Service, subject to Section 5.7(h) of this
Agreement. Notwithstanding the foregoing, it is the stated intention of the
parties that Buyers or the Companies or their Subsidiaries shall obtain, either
by transfer or assignment from Seller or its Subsidiaries or Affiliates or from
other sources acceptable to Buyers in their sole discretion, all third party
software licenses or any hardware that are primarily used in the operation of
the businesses by the Companies and their Subsidiaries or that are material to
the operation of the businesses of the Companies and their Subsidiaries.
          (d) Transfer of Other Agreements. On or before the conclusion of the
term of the Transition Services Agreement, and subject to the receipt of any
third party waiver, consent or approval and subject to any required approval by
the Chapter 11 Court, at Buyers’ option and in Buyers’ sole discretion, Seller
shall transfer or assign (or cause to be transferred and assigned) to Buyers or
its Subsidiaries or Affiliates any third party agreement or third party service
other than those subject to Section 5.10(c) (including, by way of example,
agency agreements, if any) entered into or received by Seller or its
Subsidiaries or Affiliates that is primarily used in the operation of the
businesses by the Companies and their Subsidiaries; to the extent that there are
any costs payable to a third party to consent to such transfer or assignment,
such costs shall be borne by Buyers. With respect to any agreement or third
party service that is primarily used by Seller or its Subsidiaries or Affiliates
in the operation of their businesses that is also used in the operation of the
businesses of the Companies and their Subsidiaries, Seller will notify Buyers as
promptly as practicable after the date of this Agreement and the parties shall
work together to determine whether the parties can continue to jointly use such
agreement or third party service upon Closing; if such agreement or third party
service cannot be jointly used upon Closing, then, at Buyers’ sole option and in
Buyers’ sole discretion, the parties shall obtain alternative sources therefor
as of Closing or Seller shall provide the benefits of such agreement or such
third party

47



--------------------------------------------------------------------------------



 



service as a Corporate Service, subject to Section 5.7(h) of this Agreement.
Notwithstanding the foregoing, it is the stated intention of the parties that
Buyers or the Companies or their Subsidiaries shall obtain, either by transfer
or assignment from Seller or its Subsidiaries or Affiliates or from other
sources acceptable to Buyers in their sole discretion, all third agreements and
third party services that are primarily used in the operation of the businesses
by the Companies and their Subsidiaries or that are material to the operation of
the businesses of the Companies and their Subsidiaries.
          Section 5.11 Certain Bankruptcy Provisions.
          (a) Within one day after execution and delivery hereof, Seller shall
file a petition for relief under Chapter 11 of Title 11 of the United States
Code (the “Bankruptcy Code”) in the U.S. Bankruptcy Court for the Eastern
District of Virginia or such other forum as Buyers may agree (the “Chapter 11
Court”). Seller shall use its reasonable best efforts to obtain the entry of an
order, in form and substance reasonably acceptable to the Buyers, approving the
sale of the Shares to Buyers and FNF pursuant to the terms of this Agreement and
the consummation of the other transactions contemplated hereby (other than any
transfers or assignments of assets or agreements contemplated to occur after the
Closing or the sale of the Southland Assets and the Other Assets) (the
“Chapter 11 Court Order”) as promptly as possible following the filing of
Seller’s bankruptcy petition. Seller shall schedule its first hearing date
before the Chapter 11 Court as promptly as practicable, and at such hearing
shall request that the hearing to issue the Chapter 11 Court Order be held as
soon as reasonably practicable thereafter.
          (b) Buyers shall have the right to appoint a restructuring consultant
(the “Buyer Consultant”), at their own expense, to observe the operations of the
Companies and their Subsidiaries from the date hereof until the Closing Date.
Without limiting Section 5.4, so long as such access does not significantly
interfere with the operation of the business of the Companies and their
Subsidiaries, the Buyer Consultant shall have: (i) access to the books and
records and all other documents and information concerning the Companies and
their Subsidiaries and their respective businesses; (ii) access to and be
entitled to work at any of the offices or facilities at which the Companies and
their Subsidiaries currently operates; and (iii) access to the employees
(including senior management) of the Companies and their Subsidiaries.
          (c) Bankruptcy Court Motions. To the extent reasonably practical,
Seller will provide Buyers with a reasonable opportunity to review and comment
upon all motions, applications and supporting papers prepared by Seller
(including forms of orders and notices to interested parties) prior to the
filing thereof in the Chapter 11 Court or the Rehabilitation Court.
          (d) Seller shall not, and shall not permit its Affiliates to, directly
or indirectly, engage in discussions or negotiations with any Person relating to
any sale or potential sale of the Companies, or any of them or their assets,
unless any such Person first enters into a confidentiality agreement (including
provisions regarding the solicitation and hiring of employees) that is at least
as protective of the Companies as the Confidentiality Agreement. In addition,
Seller shall not, and shall not permit its Affiliates to, provide any
confidential or non-public information or materials to any such other Person
unless such information or materials are substantially simultaneously provided
to Buyers.

48



--------------------------------------------------------------------------------



 



          (e) Within one day (one Business Day, in the case of clause
(iii) below) after the execution and delivery of the amended and restated
version of this Agreement, Seller shall (i) file this amended and restated
version of the Agreement (along with a blacklined copy identifying the changes
from the original version of the SPA) with the Chapter 11 Court, (ii) serve a
notice of the amended and restated version of this Agreement and the blackline
via e-mail, facsimile or overnight delivery upon all parties on the Primary
Service List as defined in the “Order Pursuant To Bankruptcy Code Sections 102
and 105, Bankruptcy Rules 2002 and 9007, And Local Bankruptcy Rules 2002-1 and
9013-1 Establishing Certain Notice, Case Management, and Administrative
Procedures” entered by the Chapter 11 Court on November 28, 2008 and all parties
on the Master Service List maintained by the Seller, (iii) file an 8-K with the
S.E.C. regarding the execution of the amended and restated version of this
Agreement, along with a copy thereof, and (iv) cause a version of this amended
and restated Agreement, along with notice thereof, to be published on its
website, as well as the bankruptcy website maintained by Epiq Systems on its
behalf. Seller shall (i) use its reasonable best efforts to obtain approval of
the Creditors Committee of the transactions contemplated hereby, and (ii) use
its reasonable best efforts to have the Chapter 11 Court conduct a hearing to
approve the amended and restated version of this Agreement and the transactions
contemplated hereby, and to obtain the entry of the Chapter 11 Court Order, on
or before December 16, 2008.
          Section 5.12 Post-Closing Cooperation. Without limiting the terms of
the Transition Services Agreement or of Section 8.5 hereof with respect to Tax
matters, following the Closing the parties shall provide each other and their
respective Representatives reasonable access to such information and to such of
their respective legal, accounting, financial and audit personnel as shall be
necessary for financial reporting and accounting matters or to prepare documents
required to be filed with Governmental Entities. In addition, following the
Closing, Seller and its Subsidiaries shall use reasonable best efforts to
cooperate with, and to cause their independent public accountants to cooperate
(at Buyer’s sole expense) with, Buyers and their Representatives in preparing
any financial statements of the Companies and their Subsidiaries for any
pre-Closing period.
ARTICLE VI
CONDITIONS TO CLOSING
          Section 6.1 Conditions to Each Party’s Obligation. The respective
obligations of the parties to effect the transactions contemplated hereby shall
be subject to the satisfaction at or prior to the Closing Date of the following
conditions:
          (a) No Injunctions or Restraints; Illegality. No order, injunction or
decree issued by any court or agency of competent jurisdiction or other Law
preventing or making illegal the consummation of any of the transactions
contemplated by this Agreement shall be in effect.
          (b) HSR Act; Regulatory Approvals. The Rehabilitation Court shall have
entered the Final Approval Order; the Napa Dividend shall have occurred; the
waiting period (and any extension thereof) applicable to the transactions
contemplated hereby under the HSR Act shall have been terminated or shall have
expired and all Regulatory Approvals required to complete the transactions
contemplated hereby shall have been obtained or made and shall be in

49



--------------------------------------------------------------------------------



 



full force and effect and all waiting periods required by Law shall have expired
or been terminated; and any conditions imposed in connection with any of the
foregoing, individually or in the aggregate, shall not have any effect set forth
in the last sentence of Section 5.7(e), unless consented to by each Buyer in its
sole discretion.
          Section 6.2 Conditions to Obligations of Buyers. The obligation of
each Buyer to effect the transactions contemplated hereby is also subject to the
satisfaction, or waiver by each Buyer, at or prior to the Closing Date, of the
following conditions:
          (a) Representations and Warranties. Subject to the standard set forth
in Section 10.1, the representations and warranties of Seller set forth in this
Agreement shall be true and correct as of the date of this Agreement and as of
the Closing Date as though made on and as of the Closing Date (except that
representations and warranties that by their terms speak specifically as of the
date of this Agreement or another date shall be true and correct as of such
date); and Buyers shall have received a certificate signed on behalf of Seller
by the Chief Executive Officer or the Chief Financial Officer of Seller to the
foregoing effect.
          (b) Performance of Obligations of Seller. Seller shall have performed
in all material respects the obligations required to be performed by it under
this Agreement at or prior to the Closing Date; the amount of any Receivables
Overage as of the Closing Date shall not exceed $5,000,000, and Buyers shall
have received a certificate signed on behalf of Seller by the Chief Executive
Officer or the Chief Financial Officer of Seller to such effect.
          (c) No Material Adverse Effect. Except for the expected issuance of
the rehabilitation order with respect to the Companies and the Chapter 11
proceedings contemplated herein, including the underlying causes of such order
and proceedings, or as Publicly Disclosed, since December 31, 2007, there shall
not have been any event or condition which, individually or in the aggregate,
has had or is reasonably likely to have a Material Adverse Effect on the
Companies, subject to and qualified by the preamble to Article III.
          (d) Ancillary Documents. Each of the Ancillary Documents shall have
been executed and delivered by Seller and the Companies and shall be in full
force and effect, and Seller and the Companies shall have complied with all
obligations therein required to be complied with by them at or prior to the
Closing.
          (e) Certain Approvals and Events. The Form E Exemption Findings shall
have been sent; and any conditions imposed in connection with any of the
foregoing, individually or in the aggregate, shall not have any effect set forth
in the last sentence of Section 5.7(e), unless consented to by each Buyer in its
sole discretion.
          (f) Amended Plans. Seller shall have taken all actions necessary so
that each Company Benefit Plan and the trust established pursuant to each such
Company Benefit Plan is amended to provide that neither the execution and
delivery of this Agreement nor the consummation of the transactions contemplated
hereby, either alone or in conjunction with any other event, require the funding
of any such plan or trust.

50



--------------------------------------------------------------------------------



 



          (g) Chapter 11 Court Order. Seller shall have obtained the entry of a
final, non-appealable Chapter 11 Court Order (i.e., a final and enforceable
order as to which the time for taking an appeal has expired).
          Section 6.3 Conditions to Obligations of Seller. The obligation of
Seller to effect the transactions contemplated hereby is also subject to the
satisfaction or waiver by Seller at or prior to the Closing Date of the
following conditions:
          (a) Representations and Warranties. Subject to the standard set forth
in Section 10.1, the representations and warranties of Buyers set forth in this
Agreement shall be true and correct as of the date of this Agreement and as of
the Closing Date as though made on and as of the Closing Date (except that
representations and warranties that by their terms speak specifically as of the
date of this Agreement or another date shall be true and correct as of such
date); and Seller shall have received a certificate signed on behalf of each
Buyer by the Chief Executive Officer or the Chief Financial Officer of such
Buyer to the foregoing effect.
          (b) Performance of Obligations of Buyers. Each Buyer shall have
performed in all material respects the obligations required to be performed by
it under this Agreement at or prior to the Closing Date, and Seller shall have
received a certificate signed on behalf of such Buyer by the Chief Executive
Officer or the Chief Financial Officer of such Buyer to such effect.
ARTICLE VII
TERMINATION
          Section 7.1 Termination. (a) This Agreement may be terminated on or
prior to the Closing Date only as follows:
     (i) by mutual written consent of Buyers and Seller;
     (ii) by either Seller or Buyers, if any Governmental Entity that must grant
a Regulatory Approval to complete the transactions contemplated hereby has
denied approval thereof and such denial has become final and nonappealable or
any Governmental Entity of competent jurisdiction shall have issued a final and
nonappealable order, injunction or decree permanently enjoining or otherwise
prohibiting or making illegal the consummation of the transactions contemplated
by this Agreement;
     (iii) by either Seller or Buyers, if the Closing Date shall not have
occurred on or before December 22, 2008 (the “End Date”); provided, that in the
event that as of the End Date, any condition set forth in Section 6.1 or in
Section 6.2 has not been satisfied, the Termination Date may be extended from
time to time by Buyers one or more times to a date not beyond three months from
the End Date (such later date, the “Termination Date”); provided, that the right
to terminate this Agreement pursuant to this section shall not be available to
any party if the failure of the Closing to occur by such date shall be due to
the failure of the party seeking to terminate this Agreement to perform or
observe the covenants and agreements of such party set forth in this Agreement;

51



--------------------------------------------------------------------------------



 



     (iv) by either Seller or Buyers (provided that the terminating party is not
then in material breach of any representation, warranty, covenant or other
agreement contained herein), if there shall have been a breach of any of the
covenants or agreements or any of the representations or warranties set forth in
this Agreement on the part of Seller, in the case of a termination by Buyers, or
Buyers, in the case of a termination by Seller, which breach, either
individually or in the aggregate, would result in, if occurring or continuing on
the Closing Date, the failure of the conditions set forth in Section 6.2 or 6.3,
as the case may be, and which is not cured within 30 days following written
notice to the party committing such breach or by its nature or timing cannot be
cured within such time period; or
     (v) by Buyers if the Rehabilitation Court or any insurance regulatory
authority imposes any material limits on the ability of the Companies to issue
policies to the extent they were permitted to do so prior to November 24, 2008
or otherwise on their ability to operate their business in the ordinary course
in a manner materially adverse to Buyers.
          (b) The termination of this Agreement shall be effectuated by the
delivery of a written notice of such termination from the party terminating this
Agreement to the other party.
          Section 7.2 Obligations upon Termination. In the event that this
Agreement shall be terminated pursuant to Section 7.1, all obligations of the
parties hereto under this Agreement shall terminate and this Agreement shall
become null and avoid and of no further force and effect, except (a) for the
provisions of Section 5.4(b), Section 5.8(j), this Section 7.2 and
Sections 10.2, 10.3, 10.5 and 10.6 and (ii) that nothing herein will relieve any
party from liability for any breach of this Agreement.
ARTICLE VIII
TAX MATTERS
          Section 8.1 Seller’s Responsibility for Taxes. Notwithstanding
anything in this Agreement to the contrary, Seller shall be liable for and shall
bear and pay, reimburse, indemnify and hold harmless Buyers and their Affiliates
(including the Companies and all of their Subsidiaries) for, from and against
any and all liabilities for Taxes (or payments in respect of Taxes) that arise
out of, relate to or are attributable to (a) Taxes imposed on, allocated to or
incurred or payable by the Companies or any of their Subsidiaries for any
Pre-Closing Tax Year (b) any Taxes imposed under Treasury
Regulation Section 1.1502-6(a) (or under any similar provision of Law) with
respect to a consolidated, combined, unitary, affiliated or other Tax group that
included the Companies or any of their Subsidiaries in a Pre-Closing Tax Year,
(c) Taxes with respect to the transactions contemplated by this Agreement;
(d) breaches or inaccuracies of the representations and warranties or the
covenants set forth in this Agreement that relate to Tax matters; (e) any and
all Taxes of any person imposed on either of the Companies or any of their
Subsidiaries as a transferee or successor, by contract, or otherwise; and
(f) any reasonable fees and expenses (including attorney’s, accountant’s and
other professional’s fees) incurred in connection with any claim, investigation,
review, proceeding, negotiation or matter related thereto; provided, however,
that any indemnification under this Section 8.1 shall be satisfied solely by
reduction in the principal amount of the FNF Note as described in
Section 9.4(b).

52



--------------------------------------------------------------------------------



 



          Section 8.2 Straddle Periods. In the case of Taxes (other than Taxes
(including Transfer Taxes) arising out of, related to or attributable to the
transactions contemplated by this Agreement which shall be for Seller’s account
in all cases) that are payable with respect to a taxable period that begins on
or before the Closing Date and ends after the Closing Date (a “Straddle
Period”), the portion of any such Tax that is allocable to the portion of the
period ending on and including the Closing Date shall be:
          (a) (i) in the case of Taxes that are either (i) based upon or related
to income or receipts, or (ii) imposed in connection with any sale or other
transfer or assignment of property (real or personal, tangible or intangible),
deemed equal to the amount which would be payable if the taxable year ended on
and included the Closing Date (an interim closing of the books);
          (b) (ii) in the case of Taxes imposed on a periodic basis with respect
to the assets of the Companies or any of their Subsidiaries, or otherwise
measured by the level of any item, deemed to be the amount of such Taxes for the
entire period (or, in the case of such Taxes determined on an arrears basis, the
amount of such Taxes for the immediately preceding period), multiplied by a
fraction the numerator of which is the number of calendar days in the period
ending on and including the Closing Date and the denominator of which is the
number of calendar days in the entire period; and
          (c) in the case of Taxes based upon gross premiums deemed equal to the
amount that would be payable with respect to the premiums written as of the
Closing Date.
          Section 8.3 Indemnification Procedures. Any claim for indemnification
under Section 8.1 shall be made in accordance with procedures set forth in
Section 9.6 of this Agreement.
          Section 8.4 Tax Returns.
          (a) Seller shall prepare and timely file or cause to be prepared and
timely filed:
          (i) all income Tax Returns for the Companies and their Subsidiaries
for all Pre-Closing Tax Periods that are filed on a consolidated, combined, or
unitary basis, regardless of when such Tax Returns are required to be filed.
Such Tax Returns, as they relate to the Companies or any of their Subsidiaries,
shall be consistent with past practice, except as required by applicable Law or
as would not have a material adverse impact on Buyers; and
          (ii) all other Tax Returns for the Companies and their Subsidiaries
for Tax periods that end before the Closing Date and that are required to be
filed on or prior to the Closing Date (taking into account any valid
extensions). Such Tax Returns shall be consistent with past practice, except as
required by applicable Law or as would not have a material adverse impact on
Buyers.
          (b) Buyers shall prepare and timely file, or cause to be prepared and
timely filed, Tax Returns for the Companies and their Subsidiaries for Tax
periods that end on or before

53



--------------------------------------------------------------------------------



 



the Closing Date that are not described in Section 8.4(a) and not filed on or
prior to the Closing Date. Such Tax Returns shall be prepared in a manner
consistent with past practice, except as required by applicable Law or as would
not have a material adverse impact on Seller.
          (c) Buyers shall prepare and timely file, or cause to be prepared and
timely filed, all Tax Returns for the Companies and their Subsidiaries for all
Straddle Periods. Such Tax Returns shall be prepared in a manner consistent with
past practice, except as required by applicable Law or as would not have a
material adverse impact on Seller.
          (d) Buyers shall prepare and timely file, or cause the Companies and
their Subsidiaries to prepare and timely file, all Tax Returns required to be
filed by or with respect to the Companies and their Subsidiaries for any Tax
period beginning after the Closing Date.
          (e) Seller shall not enter into any settlement or compromise related
to any Taxes which settlement or compromise could have a material adverse impact
on the Companies, their Subsidiaries, Buyers or any of their Affiliates without
obtaining prior written consent of Buyers, which consent shall not be
unreasonably withheld.
          Section 8.5 Cooperation and Exchange of Information. Buyers and Seller
shall, and shall cause their respective Affiliates to, provide each other with
such cooperation and information as either of them or their respective
Affiliates reasonably may request of the other in filing any Tax Return, amended
Tax Return, or claim for refund, determining a liability for Taxes or a right to
a refund of Taxes, determining the amount of any loss or credit attributable to
any of the Companies or their Subsidiaries, or participating in or conducting
any Tax audit, examination, assessment or proceeding (‘‘Tax Contest’’). Such
cooperation and information shall include, to the extent reasonably requested,
providing copies of relevant Tax Returns or portions thereof, together with
accompanying schedules, related work papers and documents relating to rulings or
other determinations by Tax authorities. Each party and its Affiliates shall
make its employees available on a basis mutually convenient to both parties to
provide explanations of any documents or information provided hereunder. Each of
Buyers and Seller shall, and shall cause its respective Affiliates to, retain
all Tax Returns, schedules and work papers, records and other documents in its
possession relating to Tax matters of the Companies and their Subsidiaries for
each Tax period first ending after the Closing Date and for all prior years
until the later of (i) the expiration of the statute of limitations of the years
to which such Tax Returns and other documents relate, without regard to
extension except to the extent notified in writing of such extensions for the
respective Tax periods, or (ii) three years following the due date (without
extension) for such Tax Returns. Any information obtained under this Section 8.5
shall be kept confidential except as may be otherwise necessary in connection
with the filing of Tax Returns or claims for refund or in conducting a Tax
Contest or as otherwise may be required by Law, regulation, or the rules of any
stock exchange.
          Section 8.6 Tax Sharing. All intercompany balances due with respect to
any and all existing Tax Sharing Agreements will be paid in full and settled
immediately before the Closing Date. For purposes of this Section 8.6, to the
extent it relates to federal income Taxes, the amount shown on line 16.1 of the
statement of assets in LTIC’s quarterly Statutory Statement for the fiscal
quarter ended September 30, 2008 filed with the Insurance Department of the
State of Nebraska shall be treated as due. As of the Closing Date, and
thereafter, neither Seller, nor

54



--------------------------------------------------------------------------------



 



any Company, nor any of their Subsidiaries shall have any continuing liability
or rights with respect to each other under any such agreement.
          Section 8.7 Transfer Taxes. Notwithstanding any provision of this
Agreement to the contrary, all Transfer Taxes shall be borne 50% by Buyers and
50% by Seller from the Purchase Price. Seller will, at its own expense, file all
necessary Tax Returns and other documentation with respect to all such Taxes and
fees, and, if required by applicable Law, Buyers will, and will cause their
Affiliates to, join in the execution of any such Tax Returns and other
documentation.
          Section 8.8 Section 338 Elections. The parties shall, unless
prohibited by Law or not legally available in view of the structure of this
Agreement, mutually consider at the request of Buyers, making a timely, or
causing the appropriate Affiliate to timely make, joint elections (collectively,
the ‘‘Section 338(h)(10) Election’’) with respect to the purchase of the stock
of any of the Companies or their Subsidiaries under (i) Section 338(h)(10) of
the Code and (ii) any analogous election with respect to state, local or foreign
income Taxes, to the extent that such election is separately available, in each
state, local and foreign jurisdiction where either Company or their Subsidiaries
currently files income Tax Returns. In such event, Buyers and Seller shall
report (or shall cause an appropriate Affiliate to report), in connection with
the determination of Taxes, the purchase of the stock of the Companies in a
manner consistent with the Section 338(h)(10) Election.
          Section 8.9 Miscellaneous. (a) Seller and Buyers agree to treat all
payments made by either of them to or for the benefit of the other under the
indemnity provisions of this Agreement as adjustments to the Purchase Price.
          (b) Notwithstanding any provision in this Agreement to the contrary,
the obligations of the parties set forth in this Article VIII and the
representations and warranties set forth in Section 3.10 shall be unconditional
and absolute and shall not be subject to any restrictions or limitations and
shall remain in effect until the first anniversary of the Closing Date.
Notwithstanding the preceding sentence, any breach of representation or warranty
or any covenant or agreement in respect of which indemnity may be sought under
this Agreement shall survive the time at which it would otherwise terminate
pursuant to the preceding sentences, if the indemnified party shall have given
to the indemnifying party notice of the inaccuracy or breach or other matter
giving rise to such right of indemnity prior to such time.
          (c) For purposes of this Article VIII, any inaccuracy in or breach of
any representation or warranty set forth in Section 3.10 shall be determined
without regard to any materiality, “Material Adverse Effect” or similar
qualification, and without regard to any qualification or requirement that a
matter be or not be “reasonably expected” to occur, contained in or otherwise
applicable to such representation or warranty.
ARTICLE IX
INDEMNIFICATION
          Section 9.1 Survival. The representations and warranties of the
parties contained in this Agreement or in any certificate or other writing
delivered pursuant hereto or in

55



--------------------------------------------------------------------------------



 



connection herewith shall survive the Closing until the first anniversary of the
Closing Date. The covenants and agreements of the parties contained in this
Agreement or in any certificate or other writing delivered pursuant hereto or in
connection herewith shall survive the Closing indefinitely or for the shorter
period explicitly specified therein. Notwithstanding the preceding sentences,
any breach of representation or warranty or any covenant or agreement in respect
of which indemnity may be sought under this Agreement shall survive the time at
which it would otherwise terminate pursuant to the preceding sentences, if the
indemnified party shall have given to the indemnifying party notice of the
inaccuracy or breach or other matter giving rise to such right of indemnity
prior to such time.
          Section 9.2 Indemnification by Seller. Seller shall defend, indemnify
and hold harmless each of Buyer, its Affiliates, and, after the Closing, the
Companies and their Subsidiaries, and their respective officers, directors,
employees, agents, advisors and other Representatives (collectively, the “Buyer
Indemnitees”) from and against, and pay or reimburse the Buyer Indemnitees for,
any and all damage, loss, liability and expense (including reasonable expenses
of investigation, enforcement and collection and reasonable attorneys’,
accountants’ and other professionals’ fees and expenses in connection with any
litigation and any incidental, indirect or consequential damages, losses,
liabilities or expenses, and any lost profits or diminution in value), whether
or not involving a Third Party Claim (collectively, “Losses”), resulting from or
arising out of (a) any inaccuracy in or breach of any representation or warranty
of Seller or any Affiliate or the Companies in this Agreement or any Ancillary
Document, (b) any failure of Seller or any Affiliate or, prior to the Closing
Date, the Companies or any of their Subsidiaries, to perform any covenant or
agreement under this Agreement or any Ancillary Document and (c) all litigation
or arbitration (i) brought by stockholders or creditors of Seller arising out of
the transactions contemplated by this Agreement (other than any legal fees or
expenses incurred in connection with the motion seeking approval of the
Chapter 11 Court Order or the entry thereof or opposing objections thereto) or
(ii) related to the businesses, operations or conduct of Seller and its
Subsidiaries and Affiliates (other than the businesses, operations or conduct of
the Companies and their Subsidiaries).
          Section 9.3 Indemnification by Buyers. Buyers shall jointly and
severally defend, indemnify and hold harmless Seller and its officers,
directors, employees, agents, advisers and representatives (collectively, the
“Seller Indemnitees”) from and against, and pay or reimburse the Seller
Indemnities for, any and all Losses resulting from or arising out of (a) any
inaccuracy in or breach of any representation or warranty of Buyers in this
Agreement or any Ancillary Document, (b) any failure of Buyers to perform any
covenant or agreement under this Agreement or any Ancillary Document and (c) all
litigation or arbitration related to the businesses, operations or conduct of
the Companies and their Subsidiaries.
          Section 9.4 Certain Limitations. (a) After the Closing, Seller shall
not be required to indemnify the Buyer Indemnitees (i) for Losses under
Section 9.2(a) until the aggregate amount of all such Losses exceeds $1,000,000
(the “Basket”), in which event Seller shall be responsible for the entire amount
of such Losses, or (ii) for Losses in the aggregate in excess of $10 million.
          (b) Any Buyer Indemnitee shall only be indemnified by the reduction of
the principal amount of the FNF Note by the amount of Losses (or in the case of
indemnification

56



--------------------------------------------------------------------------------



 



under Section 8.1, Taxes or payments in respect of Taxes) incurred, from and
after the date of incurrence, it being understood that such reduction shall be
the sole and exclusive source of recovery and remedy of any Buyer Indemnitee
with respect to any claim for indemnification under Section 8.1 or Section 9.2.
          (c) Buyers shall not be required to indemnify the Seller Indemnitees
(i) for Losses under Section 9.3(a) until the aggregate amount of all such
Losses exceeds the Basket, in which event Buyers shall be responsible for the
entire amount of such Losses, or (ii) for Losses in the aggregate in excess of
$10,000,000.
          (d) For purposes of this Article IX, any inaccuracy in or breach of
any representation or warranty shall be determined without regard to any
knowledge, materiality, Material Adverse Effect or similar qualification
contained in or otherwise applicable to such representation or warranty.
          (e) The representations, warranties and covenants of Seller and
Buyers’ rights to indemnification with respect thereto shall not be affected or
deemed waived by reason of any investigation made by or on behalf of either
Buyer (including by any of its advisors, consultants or Representatives) or by
reason of the fact that either Buyer or any of such advisors, consultants or
Representatives knew or should have known that any such representation or
warranty is, was or might be inaccurate or by reason of Buyers’ waiver of any
condition set forth in Article VI.
          (f) Except as provided in Section 10.9 and Article VIII, the indemnity
provided for in this Article IX shall be the sole and exclusive remedy of the
Buyer Indemnitees or the Seller Indemnitees, as the case may be, after the
Closing for any inaccuracy of any representation or warranty of Seller or
Buyers, as applicable, in this Agreement or any other breach hereof. Seller
hereby waives and acknowledges and agrees that Seller shall not have and shall
not attempt to exercise or assert any right of contribution or indemnity or any
other claim whatsoever against the Companies or their Subsidiaries, or any
Representative of the foregoing, in connection with any matter with respect to
which indemnity is sought from Seller under this Agreement.
          Section 9.5 Tax Indemnification. Anything in this Article IX to the
contrary notwithstanding, the rights and obligations of the parties with respect
to indemnification relating to Tax matters (including indemnification for breach
of the representations and warranties of Section 3.10) shall be governed
exclusively by Article VIII.
          Section 9.6 Third Party Claim Procedures. In the case of any claim
asserted by a third party (a “Third Party Claim”) against a party entitled to
indemnification under this Agreement (an “Indemnified Party”), notice shall be
given by the Indemnified Party to the party required to provide indemnification
(the “Indemnifying Party”) promptly after such Indemnified Party has actual
knowledge of such Third Party Claim, and the Indemnified Party shall permit the
Indemnifying Party (at the expense of such Indemnifying Party and so long as the
Indemnifying Party acknowledges in writing its obligation to indemnify the
Indemnified Party for Losses related to such Third Party Claim) to assume the
defense of such Third Party Claim, provided that (a) counsel for the
Indemnifying Party who shall conduct the defense of such Third Party Claim shall
be reasonably satisfactory to the Indemnified Party, and the Indemnified Party

57



--------------------------------------------------------------------------------



 



may participate in such defense at such Indemnified Party’s expense, and (b) the
failure of any Indemnified Party to give notice as provided herein shall not
relieve the Indemnifying Party of its indemnification obligation under this
Agreement except to the extent that such failure results in a lack of actual
notice to the Indemnifying Party and such Indemnifying Party is materially
prejudiced as a result of such failure to be given notice. If the Indemnifying
Party does not promptly assume the defense of such Third Party Claim following
notice thereof, the Indemnified Party shall be entitled to assume and control
such defense and to settle or agree to pay in full such Third Party Claim
without the consent of the Indemnifying Party without prejudice to the ability
of the Indemnified Party to enforce its claim for indemnification against the
Indemnifying Party hereunder. Except with the prior written consent of the
Indemnified Party, no Indemnifying Party, in the defense of any such Third Party
Claim, shall consent to entry of any judgment or enter into any settlement that
provides for injunctive or other nonmonetary relief affecting the Indemnified
Party or that does not include as an unconditional term thereof the giving by
each claimant or plaintiff to such Indemnified Party of an irrevocable release
from all liability and wrongdoing with respect to such Third Party Claim. Seller
and Buyers shall cooperate in the defense of any Third Party Claim subject to
this Article IX and the records of each shall be reasonably available to the
other with respect to such defense.
ARTICLE X
MISCELLANEOUS
          Section 10.1 Standard. No representation or warranty of Seller
contained in Article III or of Buyers contained in Article IV shall be deemed
untrue, inaccurate or incorrect for purposes of Section 6.2(a) or 6.3(a) of this
Agreement, and no party hereto shall be deemed to have breached a representation
or warranty for such purpose under this Agreement, in any case as a consequence
of the existence or absence of any fact, circumstance or event unless such fact,
circumstance or event, individually or when taken together with all other facts,
circumstances or events inconsistent with any representations or warranties
contained in Article III, in the case of Seller, or Article IV, in the case of
Buyers, has had or would reasonably be expected to have a Material Adverse
Effect with respect to the Companies or Buyers, respectively (disregarding for
purposes of this Section 10.1 all qualifications or limitations set forth in any
representations or warranties as to “materiality,” “Material Adverse Effect” and
words of similar import). Notwithstanding the immediately preceding sentence,
(i) the representations and warranties contained in Section 3.2(a) shall be
deemed untrue and incorrect if not true and correct in all respects other than
to a de minimis extent (relative to Section 3.2(a), taken as a whole) and
(ii) the representations and warranties contained in Sections 3.2(b), 3.3(a),
3.3(b), 3.3(c)(i), 3.7, 3.20, and 3.21 shall be deemed untrue and incorrect if
not true and correct in all material respects.
          Section 10.2 Notices. All notices and other communications in
connection with this Agreement shall be in writing, shall be effective upon
receipt and shall be deemed given if delivered personally, sent via facsimile
(with answer-back confirmation), mailed by registered or certified mail (return
receipt requested) or delivered by an express courier (with confirmation) to the
parties at the following addresses (or at such other address for a party as
shall be specified by like notice):
          (a) if to Seller, to:

58



--------------------------------------------------------------------------------



 



LandAmerica Financial Group, Inc.
5600 Cox Road
Glen Allen, VA 23060
Attention: Executive Vice President, Chief Legal Officer
Fax: (804) 267-8827
with a copy to:
Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, New York 10019
Attention: Paul Shalhoub and Rachel Strickland
Fax: (212) 728-8111
          (b) if to Buyers, to:
Chicago Title Insurance Company
Fidelity National Title Insurance Company
c/o Fidelity National Financial, Inc.
601 Riverside Avenue
Jacksonville, FL 32204
Attention: Chief Legal Officer
Fax: (904) 357-1029
with a copy to:
Dewey & LeBoeuf LLP
1301 Avenue of the Americas
New York, NY 10019
Attention: Robert S. Rachofsky
Fax: (212) 259-6333
          Any party may change the address to which notices, claims, demands and
other communications hereunder are to be delivered by giving the other parties
notice in the manner set forth herein.
          Section 10.3 Interpretation. When a reference is made in this
Agreement to Articles, Sections, Exhibits or Schedules, such reference shall be
to an Article or Section of or Exhibit or Schedule to this Agreement unless
otherwise indicated. The table of contents and headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. Except as otherwise expressly
provided herein, all references to “dollars” or “$” shall be deemed references
to the lawful money of the United States of America. Unless otherwise indicated,
the word “day” shall be interpreted as a calendar day. Whenever the words
“include,” “includes” or “including” are used in this

59



--------------------------------------------------------------------------------



 



Agreement, they shall be deemed to be followed by the words “without
limitation.” References to the “transactions contemplated by this Agreement” and
similar expressions include the transactions contemplated by the Ancillary
Documents. The words “hereof,” “herein,” “hereby,” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole (including any exhibits hereto and schedules delivered herewith) and not
to any particular provisions of this Agreement. As used herein, each reference
to “the date of this Agreement,” “the date hereof” or similar terms shall refer
to November 25, 2008. Whenever used in this Agreement, any noun or pronoun shall
be deemed to include the plural as well as the singular and to cover all
genders. The Company Disclosure Schedule and the Buyer Disclosure Schedule, as
well as all other schedules and all exhibits hereto, shall be deemed part of
this Agreement and included in any reference to this Agreement. This Agreement
shall not be interpreted or construed to require any person to take any action,
or fail to take any action, if to do so would violate any applicable law.
          Section 10.4 Counterparts. This Agreement may be executed in two or
more counterparts, all of which shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each of the
parties and delivered to the other party, it being understood that each party
need not sign the same counterpart. Either party may deliver its signed
counterpart of this Agreement to the other party by means of facsimile or any
other electronic medium, and such delivery will have the same legal effect as
hand delivery of an originally executed counterpart.
          Section 10.5 Entire Agreement. This Agreement (including the documents
and the instruments referred to in this Agreement) and the Confidentiality
Agreement constitute the entire agreement and supersede all prior agreements and
understandings, both written and oral, between the parties with respect to the
subject matter of this Agreement.
          Section 10.6 Governing Law; Jurisdiction. This Agreement shall be
deemed to be made in and in all respects shall be interpreted, governed and
construed in accordance with the internal laws of the State of New York
applicable to contracts made and wholly-performed within such state, without
regard to any applicable conflicts of law principles. The parties hereto agree
that any suit, action or proceeding brought by either party to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement or the transactions contemplated hereby shall be brought in the
Chapter 11 Court. Each of the parties hereto submits to the jurisdiction of any
such court in any suit, action or proceeding seeking to enforce any provision
of, or based on any matter arising out of, or in connection with, this Agreement
or the transactions contemplated hereby and hereby irrevocably waives the
benefit of jurisdiction derived from present or future domicile or otherwise in
such action or proceeding. Each party hereto irrevocably waives, to the fullest
extent permitted by law, any objection that it may now or hereafter have to the
laying of the venue of any such suit, action or proceeding in any such court or
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum.
          Section 10.7 Publicity. Neither Seller nor Buyers shall, and neither
Seller nor Buyers shall permit any of its Subsidiaries to, issue or cause the
publication of any press release or other public announcement with respect to,
or otherwise make any public statement concerning, the transactions contemplated
by this Agreement without the prior consent (which

60



--------------------------------------------------------------------------------



 



consent shall not be unreasonably withheld) of Buyers, in the case of a proposed
announcement or statement by Seller, or Seller, in the case of a proposed
announcement or statement by Buyers; provided, however, that either party may,
without the prior consent of the other party (but after prior consultation with
the other party to the extent practicable under the circumstances) issue or
cause the publication of any press release or other public announcement to the
extent required by law or by the rules and regulations of the NYSE.
          Section 10.8 Assignment; Third Party Beneficiaries. (a) Neither this
Agreement nor any of the rights, interests or obligations under this Agreement
shall be assigned by either of the parties (other than by either Buyer by
operation of law in a merger of such Buyer) without the prior written consent of
the other party. Subject to the preceding sentence, this Agreement shall be
binding upon, inure to the benefit of and be enforceable by each of the parties
and their respective successors and assigns. This Agreement (including the
documents and instruments referred to in this Agreement) is not intended to and
does not confer upon any person other than the parties hereto any rights or
remedies under this Agreement.
          (b) The representations and warranties in this Agreement are the
product of negotiations among the parties hereto and are for the sole benefit of
the parties hereto. Any inaccuracies in such representations and warranties are
subject to waiver by the parties hereto in accordance with this Agreement
without notice or liability to any other person. In some instances, the
representations and warranties in this Agreement may represent an allocation
among the parties hereto of risks associated with particular matters regardless
of the knowledge of any of the parties hereto. Consequently, persons other than
the parties hereto may not rely upon the representations and warranties in this
Agreement as characterizations of actual facts or circumstances as of the date
of this Agreement or as of any other date.
          Section 10.9 Specific Performance. The parties hereto agree that
irreparable damage would occur if any provision of this Agreement were not
performed in accordance with the terms hereof, and, accordingly, that the
parties shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement or to enforce specifically the performance of the terms and
provisions hereof in the Chapter 11 Court, in addition to any other remedy to
which they are entitled at law or in equity.
Remainder of Page Intentionally Left Blank

61



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to
be duly executed as of the date first above written.

                  LANDAMERICA FINANCIAL GROUP, INC.    
 
           
 
  By:
Name:   /s/ Theodore L. Chandler, Jr.
 
Theodore L. Chandler, Jr.     
 
  Title:   Chairman and Chief Executive Officer     
 
                CHICAGO TITLE INSURANCE COMPANY    
 
           
 
  By:
Name:   /s/ Michael L. Gravelle
 
Michael L. Gravelle    
 
  Title:   Executive Vice President and Corporate Secretary    
 
                FIDELITY NATIONAL TITLE INSURANCE COMPANY    
 
           
 
  By:
Name:   /s/ Michael L. Gravelle
 
Michael L. Gravelle    
 
  Title:   Executive Vice President and Corporate Secretary    
 
                FIDELITY NATIONAL FINANCIAL, INC.,         solely for the
limited purposes set forth in Sections 2.1, 2.6, 5.8(c) and 5.8(j) hereof    
 
           
 
  By:
Name:   /s/ Michael L. Gravelle
 
Michael L. Gravelle    
 
  Title:   Executive Vice President and Corporate Secretary    

[Signature Page to Stock Purchase Agreement]

